Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 1 of 113

SURROGATE’S COURT OF THE STATE OF NEW YORK.
COUNTY OF NEW YORK

In the Matter of the Petition of Dalia Genger, as
Trustee of the Orly Genger 1993 Trust, Created by
Trust Agreement Dated December 13, 1993 between
ARIE GENGER, as Grantor, and LAWRENCE M.
SMALL and SASH A. SPENCER, as Trustees, to
Turnover Property to the Orly Genger 1993 Trust.

File No.: — 2008-0017/E

Surrogate Nora S. Anderson

 

Dalia Genger, Trustee of the Orly Genger 1993 Trust,
Petitioner,
-against-
Orly Genger, et al.,

Respondents.

 

AFFIRMATION OF MICHAEL PAUL BOWEN

MICHAEL PAUL BOWEN, duly admitted to practice law before the courts of the State of
New York, affirms the following to be true under penalties of perjury pursuant to CPLR 2106:

1. I am counsel of record to respondent Orly Genger (“Orly”). I submit this
affirmation in support of Orly’s motion to dismiss the petition of petitioner Dalia Genger.

2. Attached hereto as Exhibit A is a true and correct copy of Dalia Genger’s
Amended Petition for Turnover of Trust Property and Other Relief, dated March 28, 2018, which
counsel for Dalia Genger filed in this action after briefing was completed on the multiple motions
to dismiss that respondents filed in connection with the original version of the petition, dated June
13, 2016. Dalia has not properly served either version of the petition on Orly.

3. Attached hereto as Exhibit B is a true and correct copy of an email from Dalia

Genger’s counsel, Judith Bachman, dated June 17, 2016. Upon information and belief, no
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 2 of 113

response to this email was ever sent to Ms. Bachman by me or any other of the recipients of the
email.

4. Attached hereto as Exhibit C is a true and correct copy of an email from Dalia
Genger’s counsel Judith Bachman, dated January 26, 2018.

5. Attached hereto as Exhibit D is a demonstrative “redline” comparison between the
June 2016 petition in this action and Dalia Genger’s counter-petition against Orly from File No.
2008-0017, which Dalia filed in August 2017. Included in this redline are all the fact allegations
in each the 2016 petition and the 2017 cross-petition, as well as the causes of action which appear
in both.

6. Attached hereto as Exhibit E is a true and correct copy of the Stipulation and
Proposed Order of Dismissal in the action Dalia Genger, as Trustee of the Orly Genger 1993
Trust v. TR Investors, LLC, et al., Delaware Chancery Court, C.A. No. 6906-CS, ordered by
Chancellor Strine on August 30, 2013.

7. Attached hereto as Exhibit F is a true and correct copy of the First Department
appellate Brief for Defendant-Appellant Dalia Genger, dated December 15, 2014, from the action
Arie Genger et al. v. Sagi Genger et al., Index No. 651089/10.

8. Attached hereto as Exhibit G is a true and correct copy of the Settlement
Agreement and Release entered into as of June 16, 2013 among Orly Genger and members of the
so-called “Trump Group,” and others.

9. Attached hereto as Exhibit H is a true and correct copy of an email I sent to Dalia

Genger’s counsel Judith Bachman, dated April 17, 2018.

Dated: New York, New York

May 7, 2018 Ao

Michael Paul Bowen
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 3 of 113

EXHIBIT A
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 4 of 113

SURROGATE’S COURT OF THE STATE OF NEW YORK

COUNTY OF NEW YORK
X

 

In the Matter of the Petition of Dalia Genger, as Trustee of
the Orly Genger 1993 Trust, Created by Trust Agreement
Dated December 13, 1993 between ARIE GENGER,

as Grantor, and LAWRENCE M. SMALL and

SASH A. SPENCER, as Trustees, to Turnover Property

o the Orly Genger 1993 Trust.

 

DALIA GENGER,
Trustee of the Orly Genger 1993 Trust,

Petitioner, Index No. 2008-0017/E
-against-
ORLY GENGER, ARIE GENGER, GLENCLOVA
INVESTMENT COMPANY, TR INVESTORS, LLC | AMENDED PETITION

NEW TR EQUITY I, LLC, NEW TR EQUITY II, LLC, FOR TURNOVER OF

TRANS-RESOURCES, INC. TRUST PROPERTY
ARNOLD BROSER, AND OTHER RELIEF

DAVID BROSER, JOHN DOES. 1-20, and
JANE DOES 1-20,

Respondents,
ane xX

TO THE SURROGATE’S COURT, COUNTY OF NEW YORK:

It is respectfully alleged:

The Parties

1, Petitioner, Dalia Genger, resides and is domiciled at 200 E. 65" Street, in the City
of New York, County of New York and State of New York.

2. Petitioner is the Trustee of the Orly Genger 1993 Trust (the “Orly Trust”).

3. Respondent Orly Genger (“Orly”) is the only non-contingent beneficiary of the
Orly Trust (in addition to her daughter Lily). The remaining respondents (“Respondents”) are
interested parties who wrongfully aided and abetted Orly in the misappropriation of Orly Trust

-[-
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 5 of 113

assets.
Jurisdiction and Venue

4. This Court has subject matter jurisdiction pursuant to the Surrogate’s Court

Procedure Act, inter alia, SCPA 103(50), SCPA 207(1), and SCPA 209(6).

 

5. Venue in this County is proper pursuant to, inter alia, SCPA 207(1).
The Orly Trust

6. On or around December 13, 1993, Arie Genger (“Arie”) settled the Orly Trust
pursuant to a written Trust Agreement executed by Arie, as Grantor, the two prior Trustees,
Lawrence M. Small and Sash A. Spencer (the “Trust Agreement”), (Ex. 1.)

7. Pursuant to Article ELEVENTH, Section C of the Trust Agreement, all trust
funds are to be held in the name of the Orly Trust, and no Orly Trust assets are to be used for the
benefit of Orly’s creditors (the “Trust Agreement Obligations’’).

8. The Respondents were aware of the Trust Agreement Obligations.

Orly Trust Derivative Litigation

9. In July 2010, Orly instituted a derivative action the Supreme Court, New York
County entitled Arie Genger, et al. v. Sagi Genger, et al., Index No. 651089/2010, by which she
brought claims “on behalf of the Orly Trust as the beneficiary of the Orly Trust” (the “Orly Trust
Derivative Litigation”). The Complaint sought to assert claims for the Orly Trust’s ownership in
shares of stock in a company called Trans-Resources, LLC as successor to Trans-Resources, Inc.

(“TRI”). Orly later amended her pleading to assert claims against, inter alia, the purchasers of

 

those TRI shares, Respondents Glenclova Investment Company, TR Investors, LLC , New TR

Equity I, LLC, and New TR Equity II, and TRI (collectively, the “Trump Group Entities”). (Ex.

2)
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 6 of 113

10. On January 2, 2013, in the Orly Trust Derivative Litigation, Justice Jaffe of the
Supreme Court, New York County adopted Orly’s position that she “has legal standing to
represent the Orly Trust” and ‘‘may act on behalf of the Orly Trust unless and until the
Surrogate's Court rules otherwise in an appropriate action there.” (Ex. 3.)

Il. Earlier on in the same Orly Trust Derivative Litigation, Orly moved to restrain
Petitioner from pursuing what Orly characterized as a “duplicative” action as Trustee of the Orly
Trust before the Delaware Chancery Court, by which Petitioner was seeking a declaration of
obtain ownership of the same TRI shares. According to Orly: “In the instant action ..., 1 seek,
among other things, the return of those [same] TRI Shares to the Orly Trust.” Also according to
Orly, Petitioner’s “contention that the Orly Trust is not a party to this action ... is meritless.
Orly is prosecuting this action on behalf of the Orly Trust.” The Supreme Court, New York
County, agreed, restraining Petitioner from pursuing the action in the Delaware Chancery Court
by which the Orly Trust had sought the TRI shares. (Ex. 4.)

12. As a derivative plaintiff for the Orly Trust, having prevented the ‘duplicative
litigation’ brought by Petitioner herself on behalf of the Orly Trust, Orly became the de facto
trustee of the Orly Trust and owed fiduciary duties to the Orly Trust.

13. | Respondents knew that Orly owed fiduciary duties to the Orly Trust.

Discontinuance With Prejudice of
The Orly Trust Claims

14. In June 2013, Orly disclosed that she had “entered into a confidential settlement
agreement to resolve all issues among the stipulating parties,” which included the Trump Group
Entities. However, the settlement terms were left undisclosed. Petitioner sought production of
the settlement agreement, but Orly refused to produce it, claiming the document was too

“confidential.” When it was proposed that the document be produced under “Attorney’s Eye’s

3.
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 7 of 113

Only” limitation, Orly refused that proposal as well. Instead, Orly submitted the Settlement
Agreement to Justice Jaffe, unsolicited, for in camera inspection.

15. By letter dated June 28, 2013, counsel to the Trump Group Entities wrote to the
Court on behalf of all settling parties “including ... Orly Genger” confirming that: “A material
term of the agreement among the settling parties was the dismissal of all claims presently
pending against one another, in whatever capacity they were brought. [If the settlement
stipulation was drafted so as to] have the effect of not dismissing Orly Genger's derivative claims
against the Trump Group [Entities], contrary to the agreement of the settling parties. Excluding
such claims from the claims that are to be dismissed is not what the Trump Group [Entities]
bargained and paid for in the settlement... .” (Ex. 5, emphases in original.)

16. Neither Orly nor any of the other settling parties disagreed with counsel’s
statements regarding the scope of the settlement. Accordingly, on July 1, 2013, Justice Jaffe
signed the requested Stipulation and Order of Discontinuance with Prejudice. (Ex. 6.)

The Trump Group Entities Settlement Agreement

17. Months later, as part of a parallel proceeding, the United States District Court
directed Orly to produce her settlement agreement with the Trump Group Entities (the “Trump
Group Entities Settlement Agreement”). (Ex. 7.) The document revealed that Orly had settled
her claims against the Trump Group Entities both “in her individual capacity and in her capacity
as beneficiary of the Orly Genger 1993 Trust” — the latter being the very capacity by which this
Court permitted Orly to assert derivative claims. According to its signatories, the purpose of the
agreement was “to resolve all issues, disputes and disagreements between [Orly and the other
Settling Parties], including but not limited to the issue of ownership of all [TRI] shares,” most

significantly those TRI shares claimed by the Orly Trust.

4.
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 8 of 113

18. In exchange, the Trump Group Entities agreed to pay $32.3 million to the so-
called “AG Group,” consisting of Orly, her father Arie, and Respondents Amold and David
Broser (collectively, “the Brosers’). Upon information and belief, the Brosers are creditors of
Orly personally, to whom Orly owes many millions of dollars. The payments were broken up
into: (a) an immediate payment of $17.3 million and (b) two follow-up payments of $7.5 million.
According to the federal court, which reviewed the document, “Orly monetized her beneficial
interest in the Orly Trust[’s] [TRI] shares for $32.3 million ....” (Ex. 8.)

19, The Trump Group Entities have since reaffirmed that the federal court construed
the Trump Group Entities Settlement Agreement correctly:

“Any suggestion] that the confidential settlement agreement might only dis-miss

Orly’s individual claims against the Trump Group [Entities], but not resolve the

Orly Trust’s claims against the Trump Group [Entities] and the TPR Group... is

counterfactual. This Court has already held that certain of Orly’s claims in this

action, including the remaining claims, are derivative in nature, and may be
maintained by Orly on behalf of the Orly Genger 1993 Trust. ... In settling the

claims among them, the Trump Group [Entities], Trans-Resources, Orly and Arie

agreed to the dismissal of all claims presently pending against one another. This
agreement is memorialized in the Second Amended Stipulation of

Discontinuance.

20. Evidencing this intent, in Section 6(a) of the Trump Group Entities Settlement
Agreement, Orly settled and released all of her claims in the Trump Group Entities Settlement in
both her derivative and individual capacities. (Ex. 7, p. 10: Orly releasing the Trumps “in all
capacities.”) In Section 8(a) thereof, Orly further agreed to “cause” the Orly Trust to do the
same, which she later did, advising the Delaware Chancery Court that she favored dismissal of
Petitioner’s action on behalf of the Orly Trust. The case was dismissed.

The Settlement Proceeds
21. Under applicable law, the proceeds of a settlement obtained in a derivative

lawsuit belong to the direct plaintiff (in this case, the Orly Trust), not the derivative plaintiff (in

5.
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 9 of 113

this case, Orly personally). Nonetheless, to date, none of the aforementioned $32.3 million (the
“Settlement Proceeds’’) has been remitted to the Orly Trust, nor have any of the settling parties
indicated an intention to do so in the future.

22. Ata hearing before Justice Jaffe on March 25, 2015, counsel to the Trump Group
Entities confirmed that $17.3 million of the Settlement Proceeds has already been paid, but that
$15 million remains to be paid (“Remaining Payment”). (Ex. 9, pp. 10-11.)

23. In a recent brief, Orly has alleged that, to date, she has not personally received
any of the Settlement Proceeds. If true, this means $17.3 million of the Settlement Proceeds has
been paid to other members of the “AG Group,” ie., the Brosers and Arie (the “Initial
Payment”). Orly has not disclosed the intended recipients of the remaining $15 million.

24. Consistent with her fiduciary duty to the Orly Trust and the express terms of the
Trust Agreement Obligations, Orly was required to ensure that the Trump Group Entities
Settlement proceeds were paid to the Orly Trust. Orly failed to comply with these duties and
obligations. Respondents Arie Genger, Arnold Broser, and David Broser were aware of, and
aided and abetted, Orly’s breaches of her fiduciary duty to the Orly Trust and the express terms
of the Trust Agreement Obligations.

25. In addition to the named Respondents Arie Genger, Arnold Broser, and David
Broser, Orly was further aided and abetted in her breaches of her fiduciary duty to the Orly Trust
and the express terms of the Trust Agreement Obligations was aided and abetted by other
attorneys, advisors and other professionals who were aware of her duties and obligations and
profited from the breach thereof. Petitioner reserves her right to amend her Petition to add these

John Does and Jane Does as additional Respondents, as further facts become available through

discovery and otherwise.
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 10 of 113

Petitioner’s Substitution Motion

26. ‘In order to protect the rights of the Orly Trust, Petitioner moved in the Supreme
Court, New York County, for an order permitting it to substitute for Orly as plaintiff in the Orly
Trust Derivative Litigation and compelling the settling parties to deposit the Settlement Proceeds
into Court. Orly vigorously opposed the Petitioner’s motion, on the ground, inter alia, that she is
seeking to remove the Petitioner as Trustee of the Orly Trust. By Interim Order dated May 7,
2015, Justice Jaffe neither granted nor denied the motion, but rather held it in abeyance pending
this Court’s determination of Orly’s removal petition. (Ex. 10.)

27. At the March 25, 2015 hearing on Petitioner’s motion, Justice Jaffe suggested it
might already be too late to deposit the Initial Payment into Court, as the $17.3 million
apparently has already been paid out to non-parties. (Ex. 9, p. 28: “it sounds like that ship has
sailed”). Accordingly, Petitioner brings this Petition seeking, inter alia, monetary damages for
misappropriation of Orly Trust assets. To the extent such Settlement Proceeds are recoverable,

Petitioner seeks turnover of those funds for the Orly Trust.

Count I: Breach of Fiduciary Duty and Aiding and Abetting Breach of Fiduciary Duty

Against Respondents Orly Genger, Arie Genger, Arnold Broser, and David Broser

28. The allegations contained in paragraphs | through 27 hereinbefore are realleged
as if fully set forth herein.

29. Because the Orly Trust Derivative Litigation was brought on behalf of the Orly
Trust, the Settlement Proceeds therefrom belong to the Orly Trust.

30. Orly owed a fiduciary duty to the Orly Trust.

31. | Consistent with her fiduciary duty to the Orly Trust, Orly was required to ensure
that the Settlement Proceeds were paid to the Orly Trust.

32. Orly did not so do. Instead, she entered into the Trump Group Entities Settlement

-7-
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 11 of 113

Agreement, which provided for the Settlement Proceeds to be paid to parties other than the Orly
Trust, and she authorized payment of the Settlement Proceeds to such other parties.

33. Orly’s actions constitute a breach of fiduciary duty.

34. | Respondents Arie Genger, Arnold Broser, and David Broser were aware of Orly’s
fiduciary duty to the Orly Trust.

35. Respondents Arie Genger, Arnold Broser, and David Broser knowingly induced
and/or participated in Orly’s breach of her fiduciary duty to the Orly Trust by, inter alia, taking
the Settlement Proceeds which belong to the Orly Trust, by drafting and entering into the Trump
Group Entities Settlement Agreement which failed to direct payment of the Settlement Proceeds
to the Orly Trust, by advising and inducing Orly to enter into the Trump Group Entities
Settlement Agreement which failed to direct payment of the Settlement Proceeds to the Orly
Trust, and/or by directing and authorizing payment of the Settlement Proceeds to parties other
than the Orly Trust.

36. In doing so, Respondents Arie Genger, Amold Broser, and David Broser aided
and abetted Orly’s breach of fiduciary duty.

37. The Orly Trust has been injured by Orly’s breach of fiduciary duty and the
remaining Respondents’ Arie Genger, Amold Broser, and David Broser aiding and abetting of
Orly’s breach of her fiduciary duty to the Orly Trust in the amount of $32.3 million, plus

statutory interest.

Count II: Tortious Interference with Contract
Against Respondents Orly Genger, Arie Genger, Arnold Broser, and David Broser

38. The allegations contained in paragraphs 1 through 37 hereinbefore are realleged

as if fully set forth herein.

39, The Trust Agreement is a valid contractual agreement by the Orly Trust.

-8-
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 12 of 113

40. Pursuant to the Trust Agreement Obligations, all trust funds were to be held in the
name of the Orly Trust, and no Orly Trust assets were to be used for the benefit of Orly’s
creditors.

41. Because the Orly Trust Derivative Litigation was brought on behalf of the Orly
Trust, the Settlement Proceeds therefrom belong to the Orly Trust.

42. Respondents Orly Genger, Arie Genger, Arnold Broser, and David Broser were
aware of the Trust Agreement Obligations.

43. The Orly Trust, acting through its de facto trustee Orly in the Orly Trust
Derivative Litigation, breached the Trust Agreement Obligations by causing the Settlement
Trustees to not be held in the name of the Orly Trust, and to instead use the Settlement Proceeds
for the benefit of Orly’s creditors, including the Brosers.

44. Respondents Orly Genger, Arie Genger, Arnold Broser, and David Broser caused
the Orly Trust’s breach of the Trust Agreement Obligations by, inter alia, taking the Settlement
Proceeds which belong to the Orly Trust, by drafting and entering into the Trump Group Entities
Settlement Agreement which failed to direct payment of the Settlement Proceeds to the Orly
Trust, by advising and inducing Orly to enter into the Trump Group Entities Settlement
Agreement which failed to direct payment of the Settlement Proceeds to the Orly Trust, and/or
by directing and authorizing payment of the Settlement Proceeds to parties other than the Orly
Trust.

45. In doing so, Respondents Orly Genger, Arie Genger, Arnold Broser, and David
Broser tortiously interfered with the Trust Agreement Obligations.

46. Respondents’ Orly Genger, Arie Genger, Armmold Broser, and David Broser

interference with the Trust Agreement Obligations was both intentional and improper.

-9-
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 13 of 113

47, The Orly Trust has been injured by Respondents’ Orly Genger, Arie Genger,
Arnold Broser, and David Broser tortious interference with contract in the amount of $32.3
million, plus statutory interest.

Count III: Money Had and Received
Against Respondents Orly Genger, Arie Genger, Arnold Broser, and David Broser

48. The allegations contained in paragraphs 1 through 47 hereinbefore are realleged
as if fully set forth herein.

49. Pursuant to the Trust Agreement Obligations, all trust funds were to be held in the
name of the Orly Trust, and no Orly Trust assets were to be used for the benefit of Orly’s
creditors.

50. Because the Orly Trust Derivative Litigation was brought on behalf of the Orly
Trust, the Settlement Proceeds therefrom belong to the Orly Trust.

51. | Orly was required to ensure that the Settlement Proceeds were paid to the Orly
Trust.

52. | Respondents Orly Genger, Arie Genger, Amold Broser, and David Broser knew
that Orly was required to ensure that the Trump Group Entities Settlement proceeds were paid to
the Orly Trust.

53. | However, pursuant to the terms of the Trump Group Entities Settlement
Agreement, the Settlement Proceeds were and are to be paid by the Trump Group Entities to
parties other than the Orly Trust.

54. None of the Settlement Proceeds have been paid to the Orly Trust.

55. | Respondents Orly Genger, Arie Genger, Arnold Broser, and David Broser
received the Settlement Proceeds instead of the Orly Trust.

56. Respondents Orly Genger, Arie Genger, Amold Broser, and David Broser
-10-
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 14 of 113

received a benefit from the Settlement Proceeds which belongs to the Orly Trust.

57. Under principles of good conscience, Respondents Orly Genger, Arie Genger,
Arnold Broser, and David Broser should not be allowed to retain the Settlement Proceeds which
belong to the Orly Trust, but rather should be compelled to return all $32.3 million to the Orly
Trust, plus statutory interest.

Count IV: Unjust Enrichment
Against Respondents Orly Genger, Arie Genger, Arnold Broser, and David Broser

58. The allegations contained in paragraphs 1 through 57 hereinbefore are realleged
as if fully set forth herein.

59. Pursuant to the Trust Agreement Obligations, all trust funds were to be held in the
name of the Orly Trust, and no Orly Trust assets were to be used for the benefit of Orly’s
creditors.

60. Because the Orly Trust Derivative Litigation was brought on behalf of the Orly
Trust, the Settlement Proceeds therefrom belong to the Orly Trust.

61. Orly was required to ensure that the Settlement Proceeds were paid to the Orly
Trust.

62. | Respondents Orly Genger, Arie Genger, Arnold Broser, and David Broser knew
that Orly was required to ensure that the Settlement Proceeds were required to be paid to the

Orly Trust.

63. Respondents Orly Genger, Arie Genger, Armold Broser, and David Broser
received the Settlement Proceeds instead of the Orly Trust.

64. | Respondents Olry Genger, Arie Genger, Arnold Broser, and David Broser
received a benefit from receiving the Settlement Proceeds which belong to the Orly Trust.

65. | The benefit Respondents Olry Genger, Arie Genger, Arnold Broser, and David
-11-
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 15 of 113

Broser received from payment of the Settlement Proceeds was at the expense of the Orly Trust.
66. | Under principles of equity and good conscience, Respondents Orly Genger, Arie
Genger, Amold Broser, and David Broser must make restitution to the Orly Trust in the amount

of $32.3 million, plus statutory interest.

Count V: Turnover
Against All Respondents

67. The allegations contained in paragraphs 1 through 66 hereinbefore are realleged
as if fully set forth herein.

68. Pursuant to the Trust Agreement Obligations, all trust funds were to be held in the
name of the Orly Trust, and no Orly Trust assets were to be used for the benefit of Orly’s
creditors.

69. Because the Orly Trust Derivative Litigation was brought on behalf of the Orly
Trust, the Settlement Proceeds therefrom belong to the Orly Trust.

70. Orly was required to ensure that the Settlement Proceeds were paid to the Orly
Trust.

71. | Respondents knew that Orly was required to ensure that the Settlement Proceeds
were required to be paid to the Orly Trust.

72. Respondents Orly Genger, Arie Genger, Armmold Broser, and David Broser
received the Settlement Proceeds instead of the Orly Trust.

73. Respondents have in their possession the Settlement Proceeds which should be
delivered to the Orly Trust.

74. Respondents the Trump Group Entities have in their possession, custody or

control the Remaining Payment which has yet to be paid and which should be delivered to the

Orly Trust.
-12-
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 16 of 113

75. Respondents have refused to turn over the Settlement Proceeds in their respective
possession, custody or control to the Orly Trust or pay it into Court.

76. | Respondents should be compelled to turn over to the Orly Trust all Settlement
Proceeds in their possession, custody or control.

Count VI: Injunction
Against the Trump Group Entities

77. The allegations contained in paragraphs 1 through 76 hereinbefore are realleged
as if fully set forth herein.

78. Pursuant to the Trust Agreement Obligations, all trust funds were to be held in the
name of the Orly Trust, and no Orly Trust assets were to be used for the benefit of Orly’s
creditors.

79. Because the Orly Trust Derivative Litigation was brought on behalf of the Orly
Trust, the Settlement Proceeds therefrom belong to the Orly Trust.

80. Orly was required to ensure that the Settlement Proceeds were paid to the Orly
Trust,

81. | Respondents knew that Orly was required to ensure that the Settlement Proceeds
were required to be paid to the Orly Trust.

82. Respondents the Trump Group Entities have in their possession, custody or
control the Remaining Payment which has yet to be paid and which should be delivered to the
Orly Trust.

83. If Respondents the Trump Group Entities pay the Remaining Payment to any of
the other Respondents or to any party other than the Orly Trust or otherwise expend, encumber,
spend, transfer or release the Remaining Payment, the Orly Trust will be irreparably harmed.

84. Accordingly, the Trump Group Entities must be preliminarily and permanently

-13-
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 17 of 113

enjoined from paying, expending, encumbering, spending, transferring or releasing the
Remaining Payment to any of the other Respondents or to any party other than the Orly Trust,

until further order of this Court.

Count VII: Accounting
Against Respondent Orly

85. The allegations contained in paragraphs | through 84 hereinbefore are realleged
as if fully set forth herein.

86. Orly has never provided an accounting of the Settlement Proceeds, which are an
asset of the Orly Trust.

87. As a matter of law and equity, Orly should provide an accounting of the
Settlement Proceeds.

Interested Parties

88. The names and addresses of all persons, other than the Petitioner, interested in the
obtaining a determination of the issues presented in this Petition, and all other persons interested
in this proceeding who are required to be cited upon this application or concerning whom this
Court is required to have information, are:

(a) The following who are of full age and sound mind or are corporations or
associations:

ORLY GENGER

210 Lavaca Street #1903

Austin, Texas 78701

Interest: Beneficiary and Respondent
ARIE GENGER

17001 Collins Avenue,

Sunny Isles Beach, Florida

Interest: Respondent

-14-
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 18 of 113

GLENCLOVA INVESTMENT COMPANY
41 Madison Ave,
New York, New York

Interest: Respondent

TR INVESTORS, LLC
4] Madison Ave,
New York, New York

Interest: Respondent

NEW TR EQUITY I, LLC
41 Madison Ave,
New York, New York

Interest: Respondent

NEW TR EQUITY II, LLC,
41 Madison Ave,
New York, New York

Interest: Respondent

TRANS-RESOURCES, LLC as successor to Trans-Resources, Inc.
4] Madison Ave,
New York, New York

Interest: Respondent

ARNOLD BROSER
5371 Fisher Island Drive,
Miami Beach, Florida

Interest: Respondent

DAVID BROSER
104 West 40th Street, 19th Floor
New York, New York

Interest: Respondent

SAGI GENGER 1993 TRUST
C/O John Dellaportas

Kelley Drye & Warren LLP
101 Park Avenue

-15-
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 19 of 113

New York, NY 10178

Interest: Contingent Remainderman

(b) The following who are persons under disability:
Infants: None
Others under a disability: None
(c) The following persons who are confined in prison: None
(d) The following persons whose names or whereabouts are unknown: None
89, There are no persons, corporations or associations other than those mentioned
who are interested in this proceeding.
90. No previous application for this or similar relief has been made to this or any
other court except Motion Seq. 42 (for payment into Court) in the Orly Trust Derivative
Litigation, entitled Arie Genger, et al. v. Sagi Genger, et_al., Index No. 651089/2010 in New

York Supreme Court, New York County. Motion Seq. 42 was held in abeyance by the Supreme

Court pending a determination by this Court.

~16-
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 20 of 113

WHEREFORE, Petitioner requests the following relief::

a. Against respondents Orly Genger, Arie Genger, Arnold Broser and David Broser,
damages in the amount of $32.3 million, plus statutory interest;

b. Against respondents Glencova Investment Co., TR Investors, LLC, New TR
Equity I, LLC, New TR Equity II, LLC, Trans-Resources, LLC, as successor to Trans-
Resources, Inc., turnover of the Remaining Payment;

Cc. Against respondents Glencova Investment Co., TR Investors, LLC, New TR
Equity I, LLC, New TR Equity II, LLC, Trans-Resources, LLC, as successor to Trans-
Resources, Inc preliminarily and permanently enjoining them from paying, expending,
encumbering, spending, transferring or releasing the Remaining Payment to any of the

other Respondents or to any party other than the Orly Trust, until further order of this

Court;

d. imposition of a constructive trust on the Settlement Proceeds;

e. an order directing the delivery of the Settlement Proceeds to her as Trustee;
f. an accounting of the Settlement Proceeds; and

g. such other relief as to the Court seems just and necessary.

Dated: New City, New York
March 3%, 2018

/ TUDITH BACHMAN
54 §. Main Street, Suite 306

New City, New York 10956
(845) 639-3210

Judith@TheBachmanLawFirm.com
Attorneys for Petitioner Dalia Genger

-17-
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 21 of 113

Verification

STATE OF NEW YORK _ )
> 8S.

COUNTY OF NEW YORK )
DALIA GENGER, being duly sworn, deposes and says:
I am the Petitioner in the within proceeding. I am acquainted with the facts and

circumstances set forth herein, have read the to be alleged upon information and belief, and that

as to those matters I believe them to be true.

Dalia Genger a

Sworn to me this & Std day
of March 2018
oT? a
ee tt TT Rarer nes
wan -< Notary Public

aur

 

YOUNG JIN JANG
Notary Public, State of New York
No. 01JA6345701
Qualified in Nassau County
Certificate Filed in New York County
Commission Expires 08/01/2020

 

 

 

-18-
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 22 of 113

EXHIBIT B
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 23 of 113

From:
Sent:
To:

Subject:
Attachments:

Dear Gentlemen:

Judy Bachman <jlbesq_99@yahoo.com>

Friday, June 17, 2016 4:40 PM

John Dellaportas; John Dellaportas; ygriver@zeklaw.com; john.boyle@skadden.com;
pjanovsky@zeklaw.com; ljw@msk.com; pdm@msk.com; william.frank@skadden.com;
bleinbach@zeklaw.com; Eric D. Herschmann; Herrmann Douglas D (WIL); Herrmann
Douglas D (WIL); mitchell@oglaw.net; Michael P. Bowen; Andrew R. Kurland

Petition for Turnover of Trust Property in the Orly Genger 1993 Trust

Ex 10(abyance order).pdf; Ex 7 (Orly Settlement Agreement) .pdf; Ex 6 (So-Ordered
Stipulation).pdf; Ex 8 (1-5-15 Forrest opinion).pdf; Ex 3 (1.2.13 Amended Decision).pdf;
Ex 4 (4.9.12 Order).pdf; Ex 1 (Trust Agreement).pdf; Ex 5 (Allingham Ltr).pdf; Ex
9(transcript).pdf; Ex 2 (Orly's revised complaint).pdf; Petitionforturnover.pdf;
petitioncitation.pdf; petitionfilingreceipt.pdf

The attached Petition for Turnover of Trust Property in the Orly Genger 1993 Trust was filed on June 14, 2016.

Please advise if you will either accept service of the citation (once it is completed by the Court) or waiver such

service.

Judith Bachman, Esq.

254 S. Main Street, Suite 306
New City, New York 10956
845-639-3210 Office
845-300-1595 Cell
jlbesq_99@yahoo.com

http://www.yourlegaldepartment.net/
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 24 of 113

EXHIBIT C
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 25 of 113

From: Judith Bachman <judith@thebachmanlawfirm.com>

Sent: Friday, January 26, 2018 4:02 PM

To: Michael P. Bowen

Ce: jlbesq_99@yahoo.com; Eric D. Herschmann; Andrew R. Kurland
Subject: Re: Genger - Surrogate's Citation

**External Email**

 

Dear Mr. Bowen:

We expect to appear and proceed on February 6, 2018.

Although | do not believe any substantive responsive is necessary to your comments, you are advised as below.

As for service of process, your client is a party to this action and in fact has filed a petition with the Court seeking affirmative
relief. You and your firm have appeared in the action.

While | do not believe it is necessary, in an abundance of caution, | have directed service to be made on your client's address in
Texas. | understand that she has a Texas driver's license, Texas bank account, owns a home there and is registered to vote
there.

With regard to the timing of the service of the citation, the citation was not issued by the Court until December 21, 2017. The
delay in the issuance of the citation, and subsequent service, was due to the Court’s own internal processing.

Moreover, all of the parties in this matter were on notice of this petition via courtesy copy at the time of the filing and by
reference to it in the cross-petition in your application to remove Dalia Genger.

Finally, as directed by the Court clerk, it was not necessary to serve a copy of the petition with the citation.

Very truly yours,
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 26 of 113

iB
THE BACHMAN
| AW FIRM

Judith Bachman, Esq.
Trusted Legal Counsel for You and Your Business

P: 845.639.3210 C: 845.300.1595
Judith@thebachmanlawfirm.com

thebachmanlawfirm.com

254 S. Main Street | Suite 306 | New City, NY 10956

On Fri, Jan 26, 2018 at 12:13 PM, Michael P. Bowen <MBowen@kasowitz.com> wrote:

 

We received no response to our email below. Please advise today whether you are withdrawing the defective
citation. We reserve all rights. If you continue to just ignore our demand, you leave us no choice but to seek
sanctions.

Michael P. Bowen
Kasowitz Benson Torres LLP

1633 Broadway
New York, New York 10019

Tel. (212) 506-1903
Fax. (212) 500-3403
MBowen@kasowitz.com

From: Michael P. Bowen

Sent: Wednesday, January 24, 2018 1:16 PM

To: 'Judith@thebachmanlawfirm.com' <judith@thebachmanlawfirm.com>; 'jIbesq_99@yahoo.com'
<jlbesq_99@yahoo.com>

Ce: Eric D. Herschmann <EHerschmann@kasowitz.com>; Andrew R. Kurland <AKurland@kasowitz.com>
Subject: Genger - Surrogate's Citation

Ms. Bachman -- We recently learned that, acting as counsel to Dalia Genger, your office has been trying to
serve on various parties a two-page citation that Dalia obtained from the Surrogate’s Court on December 21,
2017 in File No. 2008-0017/E, pertaining to Dalia’s purported Petition filed on or about June 14, 2016 — over a
year and a half ago. As you no doubt are aware, the 120-day time limitation to serve that pleading expired in

the fourth quarter of 2016 — over a year ago. See SCPA § 301; CPLR § 306-b. That renders that so-called
2
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 27 of 113

petition and the related citation a nullity. What authority do you have to try to effect service now, so long after
the relevant time period expired? We further understand that the service attempts are defective in that no copy
of the petition was served with the citation, and in any event not all parties have been served (e.g. Orly Genger
has not been served, nor, as far as we are aware, has any attempt been made). Despite these fatal defects, the
citation purports to demand certain parties to appear in Court on February 6, 2018. If you have any authority
for what you are doing, please provide that to us immediately. If you do not (as we believe), we demand that
you formally withdraw the citation and cancel the February 6 hearing date immediately. Given that your
attempted service is a clear-cut violation of the rules of court and that the citation was obtained in bad faith, we
intend to seek sanctions, pursuant to 22 NYCRR § 130-1.1, against you and your client, including an award of
attorney’s fees associated with this bogus citation and frivolous and improper court date.
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 28 of 113

EXHIBIT D
 

Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 29 of 113

It is respectfully alleged:
The Parties

1. Respondent/Cross-Petitioner; Dalia Genger; ("Dalia"), resides and is domiciled at 200 E. 65"

Street, in the City of New York, County of New York and State of New York.

2. PetitienerisDalia the Trustee of the Orly Genger 1993 Trust (the “Orly Trust”).

3. Petitioner/Cross-Respondent Orly Genger (“Orly”) is the only non-contingent beneficiary of

the Orly Trust.

 

 

Jurisdiction and Venue

4. This Court has subject matter jurisdiction pursuant to the Surrogate’s Court Procedure Act,

inter alia, SCPA 103(50), SCPA 207(1), and SCPA 209(6).

 

5. Venue in this County is proper pursuant to, inter alia, SCPA 207(1). The

 

Orly Trust

6. On or around December 13, 1993, Arie Genger ("Arie") settled the Orly Trust pursuant to a
written Trust Agreement executed by Arie, as Grantor, and the two prior Trustees, Lawrence
M. Small and Sash A. Spencer (the "Trust Agreement") 42x41).
7. Pursuant to Article ELEVENTH, Section C of the Trust Agreement, all trust funds are to be

held in the name of the Orly Trust, and no Orly Trust assets are to be used for the benefit of
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 30 of 113

Orly’s creditors (the “Trust Agreement Obligations”).

 

Orly Trust Derivative Litigation

8. In July 2010, Orly instituted a derivative action_in the Supreme Court, New York County
entitled Arie Genger, et al. v. Sagi Genger, et al., Index No. 651089/2010, by which she
brought claims “on behalf of the Orly Trust as the beneficiary of the Orly Trust” (the “Orly
Trust Derivative Litigation”). The Complaint sought to assert claims for the Orly Trust’s
ownership in shares of stock in a company called Trans-Resources, Inc. (“TRI”). Orly later

amended her pleading to assert claims against, inter alia, the purchasers of those TRI

 

shares, Respendents-Glenclova Investment Company, TR Investors, LLC, New TR Equity
I, LLC, and New TR Equity II, and TRI (collectively, the “Trump Group Entities”)-Ex.
2).

9. On January 2, 2013, in the Orly Trust Derivative Litigation, Justice Jaffe of the Supreme
Court, New York County adopted Orly’s position that she “has legal standing to represent the
Orly Trust” and “may act on behalf of the Orly Trust unless and until the Surrogate's Court
tules otherwise in an appropriate action there.”-Ex-35

Earlier on in the same Orly Trust Derivative Litigation, Orly moved to restrain

10. Pet#iener Dalia from pursuing what Orly characterized as a “duplicative” action as
 

Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 31 of 113

Trustee of the Orly Trust before the Delaware Chancery Court, by which PetitienerDalia
was seeking a declaration of obtain ownership of the same TRI shares. According to Orly:
“In the instant action ..., I seek, among other things, the return of those [same] TRI Shares
to the Orly Trust.” Also according to Orly, Petitiener-s—Dalia's "contention that the Orly
Trust is not a party to this action ...
is meritless. Orly is prosecuting this action on behalf of the Orly Trust.” The Supreme Court,
New York County, agreed, restraining PettttenerDalia from pursuing the action in the
Delaware Chancery Court by which the Orly Trust had sought the TRI shares.tEx—+}

ll. As a derivative plaintiff for the Orly Trust, having prevented the ‘duplicative litigation’
brought by Petitioner herselfDalia on behalf of the Orly Trust, Orly became the de facto trustee

of the Orly Trust and owed fiduciary duties to the Orly Trust.

 

Discontinuance With Prejudice of
The Orly Trust Claims

12. In June 2013, Orly disclosed that she had "entered into a confidential settlement
agreement to resolve all issues among the stipulating parties," which included the Trump
Group Entities. However, the settlement terms were left undisclosed. PetittenerDalia
sought production of the settlement agreement, but Orly refused to produce it, claiming

the document was too "confidential." When it was proposed that the document be
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 32 of 113

produced under "Attorney's Eye's Only" limitation, Orly refused that proposal as well.
Instead, Orly submitted the Settlement Agreement to Justice Jaffe, unsolicited, for in
camera inspection.

13. By letter dated June 28, 2013, counsel to the Trump Group Entities wrote to the Court on
behalf of all settling parties "including ... Orly Genger" confirming that: "A material term
of the agreement among the settling parties was the dismissal of a// claims presently
pending against one another, in whatever capacity they were brought. [If the settlement
stipulation was drafted so as to] have the effect of not dismissing Orly Genger's derivative
claims against the Trump Group [Entities], contrary to the agreement of the settling parties.
Excluding such claims from the claims that are to be dismissed is not what the Trump
Group [Entities] bargained and paid for in the settlement . . .” G4x-5-emphasesn-orteinal}

14. Neither Orly nor any of the other settling parties disagreed with counsel’s statements
regarding the scope of the settlement. Accordingly, on July 1, 2013, Justice Jaffe signed the
requested Stipulation and Order of Discontinuance with Prejudice.tEx-65

The Trump Group Entities Settlement Agreement

15. Months later, as part of a parallel proceeding, the United States District Court directed Orly

to produce her settlement agreement with the Trump Group Entities (the “Trump Group

Entities Settlement Agreement’). 4x7} The document revealed that Orly had settled her
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 33 of 113

claims against the Trump Group Entities both "in her individual capacity and in her
capacity as beneficiary of the Orly Genger 1993 Trust” — the latter being the very capacity
by which thisthe Supreme Court permitted Orly to assert derivative claims. According to its
signatories, the purpose of the agreement was “to resolve all issues, disputes and
disagreements between [Orly and the other Settling Parties], including but not limited to the
issue of ownership of all [TRI] shares,” most significantly those TRI shares claimed by the
Orly Trust.

16. In exchange, the Trump Group Entities agreed to pay $32.3 million to the so-called “AG
Group,” consisting of Orly, her father Arie, and Resperdents-Arnold and David Broser
(collectively, “the Brosers”). Upon information and belief, the Brosers are creditors of
Orly personally, to whom Orly owes many millions of dollars. The payments were broken
up into: (a) an immediate payment of $17.3 million and (b) two follow-up payments of
$7.5 million. According to the federal court, which reviewed the document, "Orly

monetized her beneficial interest in the Orly Trust['s] [TRI] shares for $32.3 million ...."

{Ex}

17. The Trump Group Entities have since reaffirmed that the federal court construed the
Trump Group Entities Settlement Agreement correctly:

“[Any suggestion] that the confidential settlement agreement might only dismiss
Orly’s individual claims against the Trump Group [Entities], but not resolve the
Orly Trust’s claims against the Trump Group [Entities] and the TPR Group . . . is
18.

19,

20.

Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 34 of 113

counterfactual. This Court has already held that certain of Orly’s claims in this
action, including the remaining claims, are derivative in nature, and may be
maintained by Orly on behalf of the Orly Genger 1993 Trust. ... In settling the
claims among them, the Trump Group [Entities], Trans-Resources, Orly and Arie
agreed to the dismissal of all claims presently pending against one another. This
agreement is memorialized in the Second Amended Stipulation of
Discontinuance.

Evidencing this intent, in Section 6(a) of the Trump Group Entities Settlement
Agreement, Orly settled and released all of her claims in the Trump Group Entities
Settlement in both her derivative and individual capacities. (Ex—4-p-—10-Orly releasing
the Trumps “in all capacities.”) In Section 8(a) thereof, Orly further agreed to “cause”
the Orly Trust to do the same, which she later did, advising the Delaware Chancery
Court that she favored dismissal of Petitioner’s action on behalf of the Orly Trust. The
case was dismissed.
The Settlement Proceeds

Under applicable law, the proceeds of a settlement obtained in a derivative lawsuit belong to
the direct plaintiff (in this case, the Orly Trust), not the derivative plaintiff (in this case, Orly
personally). Nonetheless, to date, none of the aforementioned $32.3 million (the “Settlement
Proceeds’’) has been remitted to the Orly Trust, nor have any of the settling parties indicated
an intention to do so in the future.

At a hearing before Justice Jaffe on March 25, 2015, counsel to the Trump Group

Entities confirmed that $17.3 million of the Settlement Proceeds has already been paid,
 

21.

22.

Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 35 of 113

but that $15 million remains to be paid, less possible “‘set-offs” and subject to possible
acceleration or extension of those payment dates. (Ex-9-pp—t04}

In a recent brief, Orly has alleged that, to date, she has not personally received any of the
Settlement Proceeds. If true, this means $17.3 million of the Settlement Proceeds has been
paid to other members of the “AG Group,” i.e., the Brosers and Arie (the “Initial Payment”).
Orly has not disclosed the intended recipients of the remaining $15 million.

Consistent with her fiduciary duty to the Orly Trust and the express terms of the Trust
Agreement Obligations, Orly was required to ensure that the Trump Group Entities Settlement

proceeds were paid to the Orly Trust. However, Orly failed to comply with these duties and

 

obligations. Re

 

breached her fiduciary duty to the Orly Trust and the express terms of the Trust Agreement

Obligations.

 
 

23.

24.

Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 36 of 113

Petitioner’sCross-Petitioner's Substitution Motion

In order to protect the rights of the Orly Trust, PetittenerDalia moved in the Supreme
Court, New York County, for an order permitting # her to substitute for Orly as plaintiff
in the Orly Trust Derivative Litigation and compelling the settling parties to deposit the
Settlement Proceeds into Court. Orly vigorously opposed the-Petitioner-sDalia's motion,

on the ground, inter alia, that she is seeking to remove the-PetitionerDalia as Trustee of

 

the Orly Trust. By Interim Order dated May 7, 2015, Justice Jaffe neither granted nor
denied the motion, but rather held it in abeyance pending this Court’s determination of
Orbs removal petition (Ext100rly's Petition.

At the March 25, 2015 hearing on PettttenersDalia's motion, Justice Jaffe suggested it
might already be too late to deposit the Initial Payment into Court, as the $17.3 million
apparently has already been paid out to non-parties. 42x—9-p-28—“it sounds like that ship
has sailed”). Accordingly, PetittenerDalia brings this Cross- Petition seeking, inter_alia;:

retention of Dalia as the only non-contingent Trustee of the Orly Trust; monetary damages

for misappropriation of Orly Trust assets. Fe—the-extent-such—SettlementPreceeds—are
and turnover of the Settlement Proceeds for the Orly Trust, to the extent _such funds are

recoverable.
 

 

Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 37 of 113

Count I: Aidine-andAbettine Breach of Fiduciary Duty
Against AH Respondents

2825. The allegations contained in paragraphs 1 through 2724 hereinbefore are realleged as if
fully set forth herein.
2926. Because the Orly Trust Derivative Litigation was brought on behalf of the Orly Trust, the "
Settlement Proceeds therefrom belong to the Orly Trust.
3927. Orly owed a fiduciary duty to the Orly Trust.
3428. Consistent with her fiduciary duty to the Orly Trust, Orly was required to ensure that the
Settlement Proceeds were paid to the Orly Trust.
3229. Orly did not so do. Instead, she entered into the Trump Group Entities Settlement

Agreement, which provided for the Settlement Proceeds to be paid to parties other than the Orly

Trust, and she authorized payment of the Settlement Proceeds to such other parties.

33—Orys30. Orly's actions constitute a breach of fiduciary duty.

 
 

Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 38 of 113

3731. The Orly Trust has been injured by Respendents—aiding-and abetine of Orb sOrly's

breach of her fiduciary duty to the Orly Trust in the amount of $32.3 million, plus statutory

interest.

Count VI: Turnover
Against A Respondents
6739. The allegations contained in paragraphs 1 through 6638 hereinbefore are realleged as if
fully set forth herein.
6840. Pursuant to the Trust Agreement Obligations, all trust funds were to be held in the name of
the Orly Trust, and no Orly Trust assets were to be used for the benefit of Orb-sOrly's creditors.
6941. Because the Orly Trust Derivative Litigation was brought on behalf of the Orly Trust, the

Settlement Proceeds therefrom belong to the Orly Trust.

7942. Orly was required to ensure that the Settlement Proceeds were paid to the Orly Trust.

H+ -Respendents-knew that Orly was-+required +e-ensure thatthe 43. The Settlement Proceeds
should be delivered to the Orly Trust. were+requited+tebe-paid+ethe-OrhyFrust.

 

75-Respendents44. Orly should be compelled to turn over to the Orly Trust all Settlement

Proceeds in theither possession, custody or control.
 

 

Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 39 of 113

Count VEIV: Accounting
Against Respondent-Orly
7645. The allegations contained in paragraphs 1 through 7544 hereinbefore are realleged as if
fully set forth herein.
#746. Orly has never provided an accounting of the Settlement Proceeds, which are an asset of
the Orly Trust.
7847. As a matter of law and equity, Orly should provide an accounting of the Settlement

Proceeds.

Count F¥V: Unjust Enrichment

Leni WER i E . GC Entiti
3848. The allegations contained in paragraphs 1 through 5747 hereinbefore are realleged as if
fully set forth herein.
3949. Pursuant to the Trust Agreement Obligations, all trust funds were to be held in the name of
the Orly Trust, and no Orly Trust assets were to be used for the benefit of Orly’s creditors.
6050. Because the Orly Trust Derivative Litigation was brought on behalf of the Orly Trust, the
Settlement Proceeds therefrom belong to the Orly Trust.

6451. Orly was required to ensure that the Settlement Proceeds were paid to the Orly Trust.

 

63-Respendentstexcept the Frump-GroupEntities}52. Orly's creditors received the Settlement

Proceeds instead of the Orly Trust.
 

 

Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 40 of 113

64-Respendentstexcept the Trump-Greup Entities}53. Orly received a benefit from recebing

the Settlement Proceeds which belong to the Orly Trust.

63—Fhe54. Orly received such benefit Respendentstexcept the Frump-Greup-Entities} recebved

from paymentefthe Settlement Proceeds avas-at the expense of the Orly Trust.
6655. Under principles of equity and good conscience, Respendents-fexceptthe trump Group
Entities)Orly must make restitution to the Orly Trust in the amount of $32.3 million, plus

statutory interest.

Interested Parties
7973. The names and addresses of all persons, other than the Petitioner, interested in the
obtaining a determination of the issues presented in this Petition, and all other persons interested
in this proceeding who are required to be cited upon this application or concerning whom this
Court is required to have information, are:
(a) The following who are of full age and sound mind or are corporations or associations:
ORLY GENGER
780 Greenwich Street, Apt. 4P

New York, New York 10014
Interest: Beneficiary and Petitioner, Cross-Respondent

 
 

Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 41 of 113

SAGI GENGER 1993 TRUST
C/O John Dellaportas

Meorgan_Lewis

Kelley Drye & Warren
101 Park Avenue;

New York, New York
Interest: Contingent Remainderman
(b) The following who are persons under disability:
Infants: None
Others under a disability: None
(c) The following persons who are confined in prison: None

(d) The following persons whose names or whereabouts are unknown: None

#074. There are no persons, corporations or associations other than those mentioned who are
 

Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 42 of 113

interested in this proceeding.

&475. No previous application for this or similar relief has been made to this or any other court
except:

a. Motion Seq. 42 (for payment into Court) in the Orly Trust Derivative Litigation, entitled Arie
Genger, et al. v. Sagi Genger, et al., Index No. 651089/2010 in New York Supreme Court, New
York County. Motion Seq. 42 was held in abeyance by the Supreme Court pending a
determination by this Court.

b. Petition before this Court filed June 14, 2016, citation not yet issued.

WHEREFORE, Petitioner requests the following relief-against aH Respondents:
a. declaratory judgment that Dalia is, and will remain, the only non-contingent Trustee of
the Orly Trust;
b. damages in in the amount of $32.3 million, plus statutory interest;
bc. imposition of a constructive trust on the Settlement Proceeds;
ed. an order directing the delivery of the Settlement Proceeds to herDalia as Trustee_of
the Orly Trust;
de. an accounting of the Settlement Proceeds;
ef. if Dalia is removed as Trusee of the Orly Trust, then authorizing Dalia to name the

successor Trustee;

 

g. if Dalia is removed as Trusee of the Orly Trust, then having the Court name a third
party successor Trustee from an independent list: and
h. such other relief as to the Court seems just and necessary.

Dated: Aine 43,2046New City, New York
August 12, 2017
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 43 of 113

EXHIBIT E
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 44 of 113

GRANTED

orn” IN THE COURT OF CHANCERY FOR THE STATE OF DELAWARE

 

POO gs

    
 

 

 

 

DALIA GENGER, as Trustee of the
Orly Genger 1993 Trust,

Plaintiff,
Vv.

TR INVESTORS, LLC, GLENCLOVA
INVESTMENT CO., NEW TR EQUITY I,
LLC, NEW TR EQUITY II, LLC,
TRANS-RESOURCES, INC., and

TPR INVESTMENT ASSOCIATES, INC.

Defendants.
C.A. No. 6906-CS

 

TR INVESTORS, LLC, GLENCLOVA
INVESTMENT CO., NEW TR EQUITY I,
LLC, NEW TR EQUITY H, LLC, and
TRANS-RESOURCES, INC.,

Counterclaim and Crossclaim
Plaintiffs,

Vv.

DALIA GENGER, as Trustee of the
Orly Genger 1993 Trust,

Counterclaim Defendant,

and
TPR INVESTMENT ASSOCIATES, INC.,

Crossclaim Defendant

 

TPR INVESTMENT ASSOCIATES, INC.,
Counterclaim and Crossclaim
Plaintiff,
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 45 of 113

Vv.

DALIA GENGER, as Trustee of the
Orly Genger 1993 Trust,

Counterclaim Defendant,
and
TR INVESTORS, LLC, GLENCLOVA
INVESTMENT CO., NEW TR EQUITY I,
LLC, NEW TR EQUITY II, LLC, and
TRANS-RESOURCES, INC.,

Crossclaim Defendant

 

STIPULATION AND PROPOSED ORDER OF DISMISSAL

Plaintiff/Counterclaim Defendant Dalia Genger, as Trustee of the Orly Genger
1993 Trust (the "Trustee of the Orly Trust”), Defendants/Counterclaim and Crossclaim
Plaintiffs/Crossclaim Defendants TR Investors, LLC, Glenclova Investment Co., New TR
Equity I, LLC, New TR Equity Il, LLC and Trans-Resources, Inc. (collectively, the
"Trump Group") and Defendant/Counterclaim and Crossclaim Plaintiff/Crossclaim
Defendant TPR Investment Associates, Inc. ("TPR"), through the undersigned counsel,
pursuant to Chancery Court Rules 41(a)(1)(ii) and 41(1)(c), hereby stipulate and agree as
follows:

1. In the action styled TR Investors, LLC, et al. v. Genger, C.A, No. 3994-CS (the
"3994 Action"), the Court found that (i) the transfers in October 2004 of Trans-
Resources, Inc. ("Trans-Resources) stock out of TPR were in violation of the
March 2001 Stockholders Agreement among Trans-Resources, TPR, TR

Investors, LLC and Glenclova Investment Co., (ii) the transfers were void and the
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 46 of 113

stock reverted to TPR, and (iii) the Trump Group had the right to buy all of the
improperly transferred Trans-Resources stock from TPR. These determinations
and findings were essential to the Court's determinations and findings in the 3994
Action.

2. The Trump Group, having closed on the purchase of the so-called Orly Trust
Shares (representing 1102.8 shares of Trans-Resources stock) pursuant to and
under the terms of the Side Letter Agreement between TPR and the Trump Group
entered into in August 2008,as was the Trump Group's right under that
agreement, owns, for all purposes, all right, title and interest (beneficially, of
record and otherwise) to the shares of Trans-Resources purportedly transferred by
TPR to the Orly Genger 1993 Trust. As a result, the Trump Group owns, for all
purposes, all right, title and interest (beneficially, of record and otherwise) to all

authorized and issued shares of Trans-Resources. !

3. The $10,314,005 plus accrued interest in proceeds from the sale referenced in
paragraph 2 above currently held in escrow (the “Sale Proceeds”) shall remain in
escrow, pursuant to that Escrow Agreement between and among all of the parties
hereto, Orly Genger, as beneficiary of the Orly Trust, and Pedowitz & Meister
LLP, as escrow agent, until such time as a court in New York shall direct the
disposition of the Sale Proceeds, or as the parties to such Escrow Agreement shall

otherwise jointly agree, provided that the escrow agent may interplead the Sale

 

' This amount equals 5,676.4428 Trans-Resources shares and includes all of the shares
that were determined to be owned by the Trump Group in the 3994 Action, in the action
captioned TR Investors v. Genger, C.A. No. 6697-CS (Del. Ch.) and that are the subject

of the above-captioned litigation.
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 47 of 113

Proceeds into a court in New York at any time. Upon the so-ordering of
paragraphs 1-2 above concerning beneficial ownership, the Trump Group shall
disclaim any and all claims to the Sale Proceeds and any and all rights under the
Escrow Agreement. Nothing herein shall constitute an adjudication of any claim
for monetary damages pending in any other Court.

4. The claims brought on behalf of the Orly Genger 1993 Trust by the Trustee of the
Orly Trust against the Trump Group are dismissed with prejudice and the claims
brought by the Trump Group against the Orly Trust and TPR are dismissed with
prejudice.

5. The claims brought by TPR for the Sale Proceeds against the Trustee of the Orly

Trust and the Trump Group have already been dismissed without prejudice.
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 48 of 113

6. Each party shall bear its own costs.

/si Thomas J_ Allingham

Thomas J. Allingham IJ (I.D. No. 476)

Anthony W. Clark (1.D. No. 2015)

Douglas D. Herrmann (J.D. No. 4872)

Amy C. Huffman (1.D. No, 5022)

SKADDEN, ARPS, SLATE,
MEAGHER & FLOM LLP

One Rodney Square

P.O. Box 636

Wilmington, Delaware 19899-0636

(302) 651-3000

Attorneys for TR Investors, LLC, Glenclova
Investment Co., New TR Equity I, LLC,
New TR Equity I, LLC, and Trans-
Resources, Inc.

/s/ Jeremy D. Anderson

Jeremy D. Anderson (1.D. No. 4515)
Joseph B. Warden (I.D. No. 5401)
FISH & RICHARDSON P.C.

222 Delaware Avenue, 17th Floor
P.O. Box 1114

Wilmington, Delaware 19899

Attorneys for Dalia Genger, as Trustee of
the Orly Genger 1993 Trust

IT IS SO ORDERED this day of

/s/ Colm F. Connolly

Colm F. Connolly (.D. No. 3151)
Amy M. Dudash (#5741)

MORGAN, LEWIS & BOCKIUS LLP
The Nemours Building

1007 North Orange Street

Suite 501

Wilmington, Delaware 19801

(302) 574-3000

Attorneys for TPR Investment Associates,
Ine.

, 2013.

 

Chancellor Leo E. Strine, Jr.
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 49 of 113

   

Pe Oe SCO Rennie nr une mcr Coe rere
Court: DE Court of Chancery Civil Action
Judge: Leo E Strine

File & Serve
Transaction ID: 53943155

Current Date: Aug 30, 2013
Case Number: 6906-CS
Case Name: Genger, Dalia vs T R Investors LLC

Court Authorizer: Strine, Leo E

 

/s/ Judge Strine, Leo E

 

 

 
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 50 of 113

EXHIBIT F
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 51 of 113

To Be Argued By:
JUDITH BACHMAN

New York County Clerk’s Index No. 651089/10

 

 

Nef York Supreme Court

APPELLATE DIVISION—-FIRST DEPARTMENT

 

ARIE GENGER and ORLY GENGER, in her individual capacity
and on behalf of THE ORLY GENGER 1993 TRUST,

Plaintiffs-Respondents,
—against—

SAGI GENGER, TPR INVESTMENT ASSOCIATES, INC., THE SAGI GENGER 1993
TRUST, ROCHELLE FANG, individually and as trustee of THE SAGI GENGER 1993
TRUST, GLENCLOVA INVESTMENT COMPANY, TR INVESTORS, LLC, NEw TR
Equity I, LLC, NEw TR Equity II, LLC, JULES TRUMP, EDDIE TRUMP and

MARK HIRSCH,

Defendants-Respondents,

DALIA GENGER,
Defendant-Appellant.

(Caption continued on inside cover)

 

BRIEF FOR DEFENDANT-APPELLANT

 

JUDITH BACHMAN

LAW OFFICES OF JUDITH BACHMAN
254 S. Main Street, Suite 306

New City, New York 10956

(845) 639-3210
jlbesq_99@yahoo.com

Attorneys for Dalia Genger

 

 

REPRODUCED ON RECYCLED PAPER
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 52 of 113

 

SAGI GENGER, individually and as assignee of
THE SAGI GENGER 1993 TRUST, and TPR INVESTMENT ASSOCIATES, INC.,

Cross-Claimants, Counterclaimants, and Third-Party Claimants-Respondents,
—against—

ARIE GENGER, ORLY GENGER, GLENCLOVA INVESTMENT COMPANY, TR
INVESTORS, LLC, NEw TR Equity I, LLC, NEw TR Equity II, LLC, JULES
TRUMP, EDDIE TRUMP, MARK HIRSCH, TRANS-RESOURCES, INC., WILLIAM
DOwD, and THE ORLY GENGER 1993 TRUST,

Cross-Claim, Counterclaim and/or Third-Party Defendants-Respondents.
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 53 of 113

TABLE OF CONTENTS
PAGE

TABLE OF AUTHORITIES 1.0.0.0... cence cnet nn eee ii
QUESTION PRESENTED ......... 0000 tte eee e nnn 1
STATEMENT OF FACTS AND NATURE OF CASE ................... ]
ARGUMENT ..000... 000i ccc cen ett n ne eee tne beet ttn nnn e es 4

IT WAS ERROR FOR AN IAS COURT WITH INCOMPLETE

INFORMATION AND NO BASIS TO DISMISS LIVE CLAIMS

WITH PREJUDICE WHICH DISMISSAL CONTRADICTED

A PRIOR ORDER AND A PENDING MOTION..................... 4

CONCLUSION... 0. eter t beeen eet e tee eee en nnne es 7
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 54 of 113

TABLE OF AUTHORITIES
PAGE(S)

Cases

James v. Bernhard,
106 A.D.3d 435, 965 N.Y.S.2d 56 (Ist Dep’t 2013) ................. 3

Kaiser v. J & S Realty, Inc.,
173 A.D.2d 920 (3d Dep’t 1991)... ccc ccc cece ees 5

People v. Evans,
94 N.Y.2d 499 (2000)... ccc cnn nen e ene e een ees 6

People v. Putziger,
22 A.D.2d 821 (2d Dep’t 1964) 0.00. 5

Samuels v. Consol. Edison Co. of N.Y.,
96 A.D.3d 685 (Ist Dep’t 2012)... cnc eens 5

li
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 55 of 113

QUESTION PRESENTED
1. When an IAS Court has incomplete information and no basis, may it issue
an Order dismissing live claims with prejudice based on a one-paragraph
letter which contradicts a prior order of the [AS Court as well as a pending
motion? The IAS Court answered yes.
STATEMENT OF FACTS AND NATURE OF CASE

In 2010, plaintiff Arie Genger and his daughter, co-plaintiff Orly Genger
(“Orly”) (collectively, “Plaintiffs”), commenced this action against, among other
defendants, those collectively known as the “Trump Group”. (R. 134). Orly
brought her claims in this action both in her individual capacity and on behalf of
the Orly Genger 1993 Trust (“Orly Trust’’) (collectively, the “Orly Individual and
Orly Trust Claims”). (R. 134). Dalia Genger (“Dalia”) is the trustee of the Orly
Trust. (R. 134). In 2013, the action was assigned to Justice Barbara Jaffe of the
Supreme Court, New York County (the “IAS Court”).

On January 2, 2013, the IAS Court dismissed some, but not all, of the Orly
Individual and Orly Trust Claims against the Trump Group. The IAS Court found
that certain of those claims stated a viable cause of action, including ones for
aiding and abetting breach of fiduciary duty and unjust enrichment (collectively,
the “Remaining Claims”). That partial dismissal was set forth in an Amended

Decision and Order of the IAS Court (“January Order’). (R. 10).
1
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 56 of 113

The Trump Group filed a notice of appeal from the January Order but never
perfected that appeal. Instead, in June 2013, the Trump Group entered into a
settlement with Plaintiffs (“Settlement”). (R. 288). Plaintiffs refused to share the
terms of the Settlement with Dalia or anyone else. (R. 288). Instead, they filed a
proposed Second Amended Stipulation of Discontinuance with Prejudice in which
each of the settling parties initialed and scratched out (from a prior Stipulation) the
words “on behalf of” before the words “the Orly Genger 1993 Trust” and replaced
them with the words “as beneficiary of’ — thereby making clear that the parties
were only discontinuing the claims that Orly had brought against the Trump Group
individually and as a trust beneficiary, but not any of the claims she had brought on
behalf of the Orly Trust. The IAS Court “so-ordered” the Stipulation. (R. 288).

Consistent with the Second Amended Stipulation of Discontinuance, for the
next year, in multiple submissions, Orly’s attorneys represented to the IAS Court
that her Settlement with the Trump Group “only dismisses Orly’s individual claims
against the Trump Group, but does not resolve or dismiss any claims of the Orly
Trust against the Trump Group”. (R. 61). Orly’s attorneys further represented
that the Settlement (which they still declined to share) left Dalia Genger, as Trustee
of the Orly Trust, free to “pick up the cudgel if she so [chose]” to prosecute the
Remaining Claims. Id. (emphasis added). The Trump Group did not notify the

Court that they took issue with Orly’s characterizations.
2
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 57 of 113

With that representation, and following certain other rulings from the IAS
Court which further crystallized the issue, in August 2014, Dalia moved, in part, to
be substituted for Orly on behalf of the Orly Trust (“Substitution Motion”) against
the Trump Group to “pick up the cudgel’ and use that cudgel to prosecute some or
all of the Remaining Claims on behalf of the Orly Trust. (R. 52).!

Plaintiffs thereafter sought multiple extensions of their time to respond to the
Substitution Motion, the last of which Dalia’s objected but the IAS Court granted
over that objection. Before they had even submitted any oppositions to the
Substitution Motion, Plaintiffs’ submitted a one paragraph letter requesting that the
IAS Court enter a proposed order of dismissal and severance: (1) dismissing all of
Plaintiffs’ claims (necessarily including the never-dismissed Remaining Claims)
and (2) severing the cross-claims, counterclaims and third-party claims of another
party (the “Letter”). (R. 48).

Upon receipt of the Letter, Dalia’s counsel objected to the entry of the
proposed order of dismissal and severance because of Dalia’s pending Substitution
Motion which sought, inter alia, to prosecute the Remaining Claims. (R. 51).
Without any meaningful, let alone complete, information in the form of papers,

motion, hearing, or argument, however, the IAS Court entered the Order of

 

' Such substitution is appropriate, and indeed necessary, when a derivative
plaintiff, like Orly Genger, is no longer an appropriate representative plaintiff.

James v. Bernhard, 106 A.D.3d 435, 965 N.Y.S.2d 56 (1st Dep’t 2013).
3
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 58 of 113

dismissal and severance dated November 3, 2014 and entered November 25, 2014
(Jaffe, J.) (the “Order”) that purportedly dismissed the Remaining Claims. That
Order contradicted the IAS Court’s own January Order leaving the Remaining
Claims and ignored the pending Substitution Motion seeking, inter alia, to
prosecute the Remaining Claims (R. 10).

Appellant, Dalia Genger , Trustee of the Orly Trust, now appeals that Order
because it purportedly dismisses the Remaining Claims in contravention of the
January Order and the Substitution Motion.

After entry of the Order and filing to the Notice of Appeal of it, the parties
completed briefing on the Substitution Motion. (R. 144 - 545). The Appellees
cited the Order as justification for the denial of the Substitution Motion claiming
that the IAS Court had dismissed the Remaining Claims. (R. 290). After
argument, the IAS Court held the Substitution Motion in abeyance until the
Surrogate’s Court determined whether Dalia should remain as trustee. (R. 579).

ARGUMENT
IT WAS ERROR FOR AN JAS COURT
WITH INCOMPLETE INFORMATION AND NO BASIS
TO DISMISS LIVE CLAIMS WITH PREJUDICE
WHICH DISMISSAL CONTRADICTED A PRIOR ORDER
AND A PENDING MOTION

When an order, such as the one at bar, is issued without complete

information provided in the form of papers, motion, hearing or argument, it should
4
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 59 of 113

be reversed. E.g., Samuels v. Consol. Edison Co. of N.Y., 96 A.D.3d 685 (1st
Dep’t 2012). Without the submission of complete information in support of an

application, a court cannot grant an order. Kaiser v. J & S Realty, Inc. , 173

 

A.D.2d 920 (3d Dep’t 1991); People v. Putziger, 22 A.D.2d 821 (2d Dep’t 1964).

Thus for instance in Kaiser v. J & S Realty, Inc. , 173 A.D.2d 920 (3d Dep’t
1991), the Third Department reversed an order issued on an oral motion because
the movant had failed to present affidavits or other competent evidence in support
of its factual assertions. The court reasoned:

Here, it appears that defendant made no
evidentiary showing. In any event, the record on appeal,
stipulated to by defendant, contains no affidavits, sworn
testimony or other competent evidence in support of
defendant's motion to vacate the default judgment. As
such, Supreme Court's determination may not be
sustained.

Likewise in People v. Putziger, 22 A.D.2d 821 (2d Dep’t 1964), the Second
Department held that “it was error for the trial court to enter an order without a
hearing and without a judicial determination on the issues of fact and law raised by
the petition and return.”

Here too, the Order must be reversed because “it was error for the [IAS

Court] to enter an [O]rder without a hearing and without a judicial determination

on the issues of fact and law raised... .”
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 60 of 113

The IAS Court entered the Order in response to the one-paragraph Letter.
Plaintiffs submitted no papers, motion, affidavits, sworn testimony or other
competent evidence justifying the request for the Order purportedly dismissing the
Remaining Claims, nor were any of the other parties afforded the opportunity to
oppose entry of the Order through their own submissions.

Among other things, the IAS Court had no information, papers, motion or
hearing on the interplay between the requested Order and the January Order. Nor
did the IAS Court have any information, papers, motion or hearing on the interplay
between the requested Order and the Substitution Motion. In fact, the Substitution
Motion had not been fully briefed, heard or decided, at the time the Order was
entered. The IAS Court had woefully incomplete information before it — merely a
one-paragraph Letter and nothing else — when it entered the Order.

Even assuming arguendo that the Court did have complete information about
the Order, it was error to enter the Order dismissing the Remaining Claims. There
was no basis to dismiss the Remaining Claims. That purported dismissal was in
direct contravention of the January Order which determined the Remaining Claims
to be viable, which ruling remained the law of the case. See, People v. Evans, 94
N.Y.2d 499, 503 (2000) (holding that law of the case doctrine “expresses the
practice of courts generally to refuse to reopen what has been decided”) (quoting

Messenger v. Anderson, 225 U.S. 436, 444 (1912)). Additionally, the Order was
6
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 61 of 113

issued notwithstanding the pendency of the Substitution Motion which sought to
prosecute the Remaining Claims.
CONCLUSION
Because the IAS Court had incomplete information and no basis to issue the
Order, the Order must be reversed.

Dated: November 6, 2015
New City, New York

/s/
Judith Lisa Bachman, Esq.
Attorney for Appellant, Dalia Genger
254 South Main Street, Suite 306
New City, New York 10956
845-639-3210
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 62 of 113

PRINTING SPECIFICATION STATEMENT
This computer generated brief was prepared using a proportionally spaced
typeface.
Name of typeface: Times New Roman
Point size: 14 Points
Line spacing: Double
The total number of words in the brief, inclusive of point headings
and footnotes and exclusive of pages containing the table of contents,
table of authorities, proof of service, printing specification statement, or any

authorized addendum is 1,472.
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 63 of 113

 

 

(FILED: NEW YORK COUNTY CLERK 12/15/2014 04:35 PM INDEX NO. 651089/2010
NYSCEF DOC. NO. 1156 RECEIVED NYSCEF: 12/15/2014

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

X
ARIE GENGER and ORLY GENGER, in her

individual capacity and on behalf of

THE ORLY GENGER 1993 TRUST, : Index No. 651089/2010
(Jaffe, B. JSC)

Plaintiffs,

-against-

SAGI GENGER, TPR INVESTMENT
ASSOCIATES, INC., DALIA GENGER, THE
SAGI GENGER 1993 TRUST, ROCHELLE
FANG, individually and as trustee of THE SAGI
GENGER 1993 TRUST, GLENCLOVA
INVESTMENT COMPANY, TR INVESTORS,
LLC, NEW TR EQUITY I, LLC, NEW TR
EQUITY II, LLC, JULES TRUMP, EDDIE
TRUMP AND MARK HIRSCH,

Defendants.

 

SAGI GENGER, individually and as assignee of — : PREARGUMENT STATEMENT
THE SAGI GENGER 1993 TRUST, and TPR
INVESTMENT ASSOCIATES, INC.

Cross-Claimants, Counterclaimants, and
Third-Party Claimants,

-against-

ARIE GENGER, ORLY GENGER,

GLENCLOVA INVESTMENT COMPANY, :
TR INVESTORS, LLC, NEW TR EQUITY I, LLC,
NEW TR EQUITY II, LLC, JULES TRUMP,
EDDIE TRUMP, MARK HIRSCH,
TRANS-RESOURCES, INC., WILLIAM :
DOWD, and THE ORLY GENGER 1993 TRUST,

Cross-Claim, Counterclaim and/or
Third-Party Defendants.

 
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 64 of 113

1. TITLE OF ACTION:

2. FULL NAMES OF
ORIGINAL PARTIES AND

ANY CHANGE IN PARTIES

3. NAME OF COUNSEL FOR
DEFENDANT- APPELLANT
DALIA GENGER

4. NAME OF COUNSEL FOR
PLAINTIFF-RESPONDENTS

5. NAME OF COUNSEL FOR
DEFENDANT-RESPONDENTS

As set forth in caption.

The original parties are as set forth in the
caption above.

Judith Bachman, Esq.

254 S. Main Street, Suite 306
New City, New York 10956
845-639-3210

Yoav M. Griver, Esq.

Bryan D. Leinbach, Esq.

ZEICHNER ELLMAN & KRAUSE LLP
575 Lexington Avenue

New York, New York 10022
212-223-0400

Attorneys for Orly Genger

William Wachtel, Esq.

Elliot Silverman, Esq.

WACHTEL MASYR & MISSRY LLP
One Dag Hammarskjold Plaza

885 Second Avenue

New York, New York 10017
212-909-9595

Attorneys for Orly Genger

Lauren J. Wachtler, Esq.

Paul D. Montclare, Esq.

MITCHELL SILBERBERG & KNUPP LLP
12 East 49" Street

New York, New York 10017

212-509-3900

Attorney for Arie Genger

John Dellaportas

Morgan, Lewis & Bockius LLP
101 Park Avenue

New York, NY 10178-0060
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 65 of 113

6. COURT AND COUNTY
FROM WHICH APPEAL
IS TAKEN

7, THE NATURE AND OBJECT
OF THE CAUSE OF ACTION:

212-309-6690

Attorneys for Defendants Sagi Genger,
The Sagi Genger 1993 Trust, and

TPR Investment Associates, Inc

Douglas Herrmann

William P. Frank

John Boyle

SKADDEN, ARPS, SLATE, MEAGHER &
FLOM LLP

Four Times Square

New York, New York 10036

(212) 735-3000

Attomeys for Defendants Glenclova
Investment Co., TR Investors, LLC, New
TR Equity I, LLC, New TR Equity II, LLC,
Jules Trump, Eddie Trump, Mark Hirsch
and Trans-Resources, Inc.

Brian T. Stapleton

GOLDBERG SEGALLA

11 Martine Avenue, Suite 1700

White Plains, New York 10606

(914) 79805470

Attorneys for Third-Party Defendant William Dowd

Ira Tokayer, Esq.

The Chrysler Building

405 Lexington Avenue, 7th Floor
New York 10174

(212) 695-5250

Attorney for Rochelle Fang

SUPREME COURT, NEW YORK COUNTY
(Barbara Jaffe, J.S.C.)

By her pending motion Dalia Genger, as trustee,
sought an order substituting her as plaintiff on Orly
Genger’s Trump Group claims and for an order
Case 1:19-cv-09365-AKH

8. RESULT REACHED IN
THE COURT BELOW:

9. GROUNDS FOR

SEEKING REVERSAL:

10. RELATED ACTIONS:

11. OTHER APPEALS:

Document 1-35 Filed 10/09/19 Page 66 of 113

pursuant to CPLR 2701 directing that the Trump
Group settlement fund be paid into Court.

The Plaintiffs sought an order dismissing certain
claims including those for which Dalia Genger
sought to be substituted while the motion for
substitution was pending

Dalia Genger objected to the issuance of the order
while the substitution motion was still pending

The IAS Court issued the order requested by
Plaintiffs’ dismissing certain claims including those
for which Dalia Genger sought to be substituted
while the motion for substitution was pending

The Court erred in issuing the order requested by
Plaintiffs’ dismissing certain claims including those
for which Dalia Genger sought to be substituted
while the motion for substitution was pending

Orly Genger et al. v. Dalia Genger et al.,
Index No. 109749/2009. Pending

Orly Genger v. Sagi Genger, Index No.
100697/2008. Pending

In the Matter of the Application of Orly Genger, as
a person interested, for the removal of Dalia
Genger, as Trustee of the Orly Genger Trust, File
No. 0017/2008 N.Y. Surr. Ct. (Anderson, N.
Surrogate. Pending.

Dalia Genger, et al. v. TR Investors LLC, C.A. No.
6906-CS Del. Chan. Ct., Stayed

None pending by Dalia Genger.
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 67 of 113

ATTORNEY’S CERTIFICATION
The undersigned hereby certifies that, to the best of the undersigned’s knowledge, information
and belief, formed after a reasonable inquiry under the circumstances, the Presentation of the
within PRE-ARGUMENT STATEMENT or the contentions contained herein is/are not frivolous
as defined in 22 NYCRR § 130-1.1

Dated: December 15, 2014
New City, New York

/s/
Judith Lisa Bachman, Esq.
Attomey for Dalia Genger
254 South Main Street, Suite 306
New City, New York 10956
845-639-3210
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 68 of 113

EXHIBIT G
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 69 of 113

SETTLEMENT AGREEMENT AND RELEASE

This settlement agreement and release (this "Agreement") is entered into as of
June 16, 2013, by and between Arie Genger and Orly Genger (in her individual capacity and in -
her capacity as beneficiary of the Orly Genger 1993 Trust), Arnold Broser, David Broser, (in
their individual capacity and on behalf of all entities managed, owned or controlled in any way
by Amold Broser or David Broser and which are in any way related to the subject matter hereof
(“Broser Entities” and collectively with Arie Genger and Orly Genger in all capacities referenced
above, the “AG Group”), and TR Investors, LLC ("TR Investors"), Glenclova Investment Co.
("Glenclova"), New TR Equity I, LLC ("New TR I"), New TR Equity II, LLC ("New TR II" and,
together with TR Investors, Glenclova and New TR I, the "Trump Entities"), Trans-Resources,
LLC (the successor to Trans-Resources, Inc. and together with its predecessor entities referred to
herein as, "Trans-Resources"), Jules Trump, Eddie Trump and Mark Hirsch (collectively, with
the Trump Entities and Trans-Resources, the "Trump Group"). The members of the AG Group
and the Trump Group are each referred to herein individually as a "Party" and together as the
"Parties".

WHEREAS, in March 2001, TR Investors, Glenclova, Trans-Resources and TPR
Investment Associates, Inc. ("TPR") entered into a stockholders agreement with respect the

common stock of Trans-Resources (the "Stockholders Agreement");
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 70 of 113

WHEREAS, since August 2008, Arie Genger, Orly Genger, the Trump Group
and others have been engaged in various litigations (described below) concerning the ownership
and control of Trans-Resources; and

WHEREAS, the Parties wish to resolve all issues, disputes and disagreements
between them, including but not limited to the issue of ownership of all Trans-Resources shares;

NOW, THEREFORE, in consideration of the promises and representations
contained herein and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

1. Recitals. The above recitals are incorporated into and made a part of
this Agreement and are binding on all Parties hereto.

2. Initial Consideration from the Trump Group. Upon dismissal with
prejudice of the claims, counterclaims, cross-claims, third-party claims, issues and matters as
provided in Paragraph 4 below, the Trump Group shall promptly:

(a) release all claims they may have to the (i) $7,428,994.00 plus
interest held by Skadden, Arps, Slate, Meagher & Flom LLP as escrow agent (the "Skadden
Escrow") and (ii) $10,314,005.00 plus interest held by with Pedowitz & Meister as escrow agent
(the "P&M Escrow");

(b) pay to Wachtel, Masyr & Missry, LLP as attorneys for the AG
Group (“Wachtel”) an amount in cash equal to $35,000,000.00 minus (i) the amount held in the

Skadden Escrow, and (ii) the amount held in the P&M Escrow.

to
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 71 of 113

3. Further Consideration from the Trump Group. Trans-Resources on
behalf of the Trump Group shall pay: (i) $7,500,000 to Wachtel on the third anniversary of the
Effective Date (defined below), and (ii) $7,500,000 to Wachtel 364 days following the third
anniversary of the Effective Date The payments provided under this paragraph shall be (a)
subject to the terms and conditions herein and (b) evidenced by two (2) promissory notes that are
substantially in the form attached as Exhibit A hereto (the "Notes"). Notwithstanding anything
else herein, the maturity of the two $7,500,000 Notes shall be delayed beyond their due date until
the earlier (the “Extended Maturity Date”) of (A) such time as all pending claims, cross-claims
and counter-claims brought by any of TPR, Sagi Genger, the Sagi Genger 1993 Trust, the Orly
Genger 1993 Trust (other than the Orly Trust Action (as defined below)), D&K Limited
Partnership, D&K GP LLC, Rochelle Fang, and/or David Parnes (collectively, the “Sagi Group”)
against any member of the Trump Group have been dismissed with prejudice and the statute of
limitations shall have run with respect to any other potential claims of the Sagi Group that might
be the subject of the Indemnification provided for by Paragraph 5 below or (B) such time as each
member of the Sagi Group shall have provided the Trump Group with a release of the Trump
Group Released Parties (as defined below) and covenant not to sue in form and substance that is
the same as the AG release and covenant not to sue contained in Paragraph 6(a) below (the “Sagi
Group Release”).

Subject to the foregoing, the Notes shall become immediately due and payable upon the
occurrence of any transaction or series of transactions which shall result in the Trump Group
owning or controlling neither (i) a majority of the voting stock of Trans-Resources or its

successors or each of its two principal subsidiaries, Haifa Chemicals, Ltd. and Na-Churs Plant
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 72 of 113

Food Company or their successors, nor (ii) directly or indirectly, a majority of the assets
currently owned by Trans-Resources and its subsidiaries; provided, however, that in such event,
at the request of the Trump Group, the amounts then payable on the Notes shall be placed in
escrow for the duration of their original term or until the Extended Maturity Date (if applicable)
under the provisions of an escrow agreement on reasonable terms to be negotiated at such time in
good faith between Trans-Resources, the payee and an escrow agent selected by their mutual
consent, which shall provide for their release to the Trump Group in payment of Indemnification
Amounts, AG Group Release Amounts and Discovery Costs (as such terms are defined below),
if any, and payment to the payee of such amounts after reduction for Indemnification Amounts,
AG Group Release Amounts and Discovery Costs, if any, upon their original maturity date or the
Extended Maturity Date (if applicable). If Trans-Resources is unable to pay the Notes as and
when they mature, the Trump Group will be obligated to make payment thereon in an amount
equal to the lesser of (x) the outstanding amounts not paid by the obligor thereunder and (y) any
amount by which cash payments received by members of the Trump Group (other than Trans-
Resources) from Trans-Resources and its subsidiaries since the Effective Date (whether in the
form of dividends, distributions, compensation or otherwise) exceeds reasonable compensation
for services rendered plus payments for goods, services and assets provided by such persons in
amounts that would have been paid for such goods, services and assets in arms’ length
transactions with unaffiliated third parties; provided, however, that in neither case shall the
Trump Group be obligated to pay any amount that exceeds the outstanding amounts not paid by
‘Trans-Resources on the Notes (subject to any Indemnification Amounts, AG Group Release

Amounts or Discovery Costs).
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 73 of 113

4, Dismissal of Claims with Prejudice. Within two (2) business days of the
Effective Date (defined below), the AG Group and the Trump Group shall take all actions
necessary or desirable to: (i) effect the dismissal with prejudice of all claims, counterclaims,
cross-claims, third-party claims, issues and matters between them, and to vacate all court orders
which restrain, enjoin or in any way limit actions by any members of the Trump Group, in each
pending action in which members of the AG Group and the Trump Group are parties (whether or
not service of process with respect thereto has been effected), including, without limitation, each
of the following pending actions (collectively, the "Litigation"): Genger v. TR Investors, LLC,
No. 168, 2013 (Del.); TR Investors, LLC v. Genger, C.A. No. 6697-CS (Del. Ch.); Trans-
Resources, Inc. v. Genger, C.A. No. 4391-CS (Del. Ch.) (with respect to Arie Genger only); TR
Investors, LLC, et al. v. Genger, C.A. No. 3994-CS (Del. Ch.); Glenclova Investment Co. y.
Trans-Resources, Inc., at al., No. 08 Civ. 7140 (JFK) (S.D.N.Y.); Arie Genger and Orly Genger
v. Sagi Genger, et al., Index No. 651089/2010 (N.Y. Supr.); and (ii) have the New York State
Supreme Court enter a definitive non-appealable order declaring that members of the Trump
Group own all right, title and interest (beneficially, of record and otherwise) to the shares of
Trans-Resources purportedly transferred by TPR in October 2004 to Arie Genger (the (“Arie
Shares”) and to the Orly Genger 1993 Trust (the “Orly Trust Shares”), with the understanding
and agreement that should the request for the entry of such an order with respect to the “Orly
Trust Shares” be denied or not entered in a reasonably timely fashion, then the AG Group and
the Trump Group shall take all action necessary or desirable to have the New York State

Supreme Court vacate all court orders which restrain, enjoin or in any way limit actions by the
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 74 of 113

parties to the pending action captioned Dalia Genger, as Trustee of the Orly Genger 1993 Trust
v. TR Investors, LLC, et al., C.A. No. 6906-CS (Del. Ch.) (the "Orly Trust Action"), to prosecute,
defend, compromise, settle and otherwise deal with all claims, counterclaims, cross-claims, third-

party claims, issues and matters asserted therein; provided, however, that nothing in this

 

Agreement is intended to require or permit the dismissal of any claims, counterclaims, cross-
claims, third-party claims, issues and matters, (i) in Trans-Resources, Inc. v. Genger, C.A. No.
4391-CS (Del. Ch.) (the “Breach of Fiduciary Duty Case”), as between the Trump Group and
Avi Pelossof and/or William Dowd (subject to the exchange of general releases between the
members of the Trump Group and William Dowd as contemplated below) and (b) against TPR,
the Sagi Genger 1993 Trust, the Orly Genger 1993 Trust, D&K Limited Partnership, D&K GP
LLC, Sagi Genger or Dalia Genger. Any member of the AG Group including, without
limitation, Orly Genger, who is called to testify in the Litigation or the Orly Trust Action, agrees

to testify that he, she (in her individual capacity, en-bekalfefthe-Ory-Genger-+993-—Frast; and as

beneficiary of the Orly Genger 1993 Trust) or it has waived all claims he, she (in her individual

capacity en-behelfefthe- Oxy-Genger-1993—Teust, and as beneficiary of the Orly Genger 1993

Trust) or it had or may have to ownership (record, beneficial or otherwise) of any shares of

ae
Trans-Resources and that he, she (in her individual capacity, en-behel-efthe-Ory-Genger-1093-

~Frust, and as beneficiary of the Orly Genger 1993 Trust) or it is opposed to the Orly Genger
1993 Trust seeking any remedy of any kind against any member of the Trump Group.
Notwithstanding the foregoing, upon receipt by the Trump Group of a general release in form

and substance reasonably satisfactory to it, the Trump Group shall provide the same general
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 75 of 113

release to William Dowd and cause the dismissal of the Breach of Fiduciary Duty Case as
between the Trump Group and him.

5. Indemnification.

(a) Upon closing of this Agreement, each of the members of the AG

Group with the exception of Arnold Broser and David Broser and the Broser Entities, jointly
and severally, agrees to indemnify and hold harmless (i) each of the members of the Trump
Group, and their respective past and present affiliates and direct and indirect subsidiaries, and (ii)
each of the past and present agents, representatives, officers, directors, advisors, employees,
general partners, limited partners, shareholders, members, predecessors, successors, heirs,
executors, administrators and assigns of each person and entity referenced in clause (i), from all
reasonable costs, expenses, attorneys’ fees of counsel selected by the Trump Group (it being
agreed that the Trump Group will cooperate with the AG Group in all reasonable respects to
cause the amount of such costs, expenses and its attorneys’ fees to be minimized), settlements
and/or judgments (whether direct or related to joint and several liability) (the "Indemnification
Amounts") incurred as a result of, in connection with, or relating in any way to any (x) claims,
counterclaims, cross-claims or third-party claims raised or that could have been raised in the
Litigation, and (y) claims that are pending, have been brought, or that may in the future be
brought by or on behalf of any of TPR, the Sagi Genger 1993 Trust, the Orly Genger 1993 Trust
(other than those claims currently pending in the Orly Trust Action), D&K Limited Partnership,
D&K GP LLC, Sagi Genger, David Parnes or Dalia Genger, regardless of whether they were or
could have been raised in the Litigation or the Orly Trust Action, relating in any way, whether

directly or indirectly, to (A) the Shareholders Agreement entered into by Trans-Resources
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 76 of 113

shareholders and Trans-Resources on March 30, 2001, (B) the transfer of interests in TPR or the
purported transfer of shares of Trans-Resources by TPR in October 2004, (C) any activities or
developments relating to or conducted by Trans-Resources or any of its direct or indirect
subsidiaries that occurred prior to September 26, 2008, (D) the acquisition by the Trump Group
of all interests (record, beneficial or otherwise) of the so called “Arie Shares”, “Orly Trust
Shares” and the shares of Trans-Resources purportedly transferred by TPR in October 2004 to
the Sagi Genger 1993 Trust (the “Sagi Trust Shares”) (including, without limitation, the
negotiations for the ownership or acquisition of such shares), (E) the control of Trans-Resources
or any of its direct or indirect subsidiaries by the Trump Group through its acquisition of the
aforementioned shares, (F) records and documents (including but not limited to electronic files)
in the possession, custody or control of Trans-Resources or any of its direct or indirect
subsidiaries, (G) misrepresentations made or improper acts conducted prior to September 26,
2008 by any officer or director of Trans-Resources, (H) this Agreement, (I) the business or
operations of Trans-Resources or any of its direct or indirect subsidiaries conducted prior to
September 26, 2008 arising from or in any way related to the conduct of any member of the AG
Group, Avi Pelossof or William Dowd, or (J) the conduct of any other individual to the extent
Arie Genger is aware, or should have been aware, thereof. Notwithstanding the foregoing, the
indemnity provided for above shal! not apply to any claims which may be brought subsequent to
the Effective Date (and which are entirely unrelated to any claim brought prior to such date) by
any of Sagi Genger, the Sagi Genger 1993 Trust or TPR and which arise solely out of actions
taken or not taken by members of the Trump Group which actions or inactions no member of the

AG Group was aware of or should have been aware of; provided, however, that such claim was
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 77 of 113

not encouraged or solicited by any member of the AG Group and no member thereof cooperates
in asserting, instituting or prosecuting such claim. Notwithstanding anything herein to the
contrary, the undertaking of William Wachtel hereunder shall not exceed under any circumstance
an amount greater than $5,000,000.

(6) The Trump Group may request payment or reimbursement of the
Indemnification Amounts at any time by providing a written statement or copy of an underlying
invoice or expense documentation to any member of the AG Group at the addresses set forth in
Paragraph 16 below, and the AG Group shall pay such indemnified expenses in full and in cash
within five (5) business days of the date such request is made. The supporting documentation
submitted with any payment or reimbursement request hereunder may be redacted as necessary
to preserve attorney-client privilege, attorney work product, or confidential information the
Trump Group may, in its reasonable determination, need to protect. The Trump Group will
provide the AG Group with reasonable notice prior to making any motion or taking any appeal
with respect to, or in, any past, present or future action or claim for which the Trump Group is
seeking indemnification, and such notice will be accompanied by a non-binding estimate of the
legal fees and costs associated with such motion or appeal. The Trump Group authorizes the AG
Group and their respective counsel to discuss directly with the Trump Group’s appointed counsel
the amount and scope of any invoice for which the Trump Group is seeking indemnification.
The AG Group in its sole discretion may settle any indemnified claim so long as there is no
monetary contribution to be paid by the Trump Group, and the Trump Group is released, in form

and substance reasonably satisfactory to it, from any liability relating to any such indemnified
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 78 of 113

claim. The Trump Group shall not enter into any settlement of any indemnified claim, or

discussions with respect thereto, without the express written consent of the AG Group.

{c) With respect to each Indemnification Amount, until such time as it
has been paid over to the Trump Group, the members of the AG Group shall remain jointly and
severally liable for such Indemnification Amount and, the Trump Group may at its option pursue
all legal remedies available to it and/or withhold an amount equal to such unreimbursed
Indemnification Amount from any payments by Trans-Resources to be made pursuant to the
Notes.

6. Releases.

(a) The AG Group Release. Effective on the Effective Date, each of
the members of the AG Group, for itself, himself or herself, and in all capacities, and on behalf
of its (and its respective affiliates’ and direct and indirect subsidiaries’), his or her respective
agents, representatives, officers, directors, advisors, employees, general partners, limited partners,
shareholders, members, subsidiaries and affiliates, and each of their respective predecessors,
successors, heirs, executors, administrators and assigns, and any other persons or entities acting
in concert with any of them including, without limitation, any member of the Sagi Group which
he, she or it shall at any time directly or indirectly control or be deemed authorized to act on
behalf of (individually, an "AG Group Releasing Party" and collectively, the "AG Group
Releasing Parties"): (i) fully, finally, irrevocably and unconditionally waives, releases and
discharges each of the members of the Trump Group and its (and its respective past and present
affiliates' and direct and indirect subsidiaries’), his or her respective past and present agents

10
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 79 of 113

(including Skadden, Arps, Slate, Meagher & Flom LLP in any capacity, including as Escrow
Agent for the Skadden Escrow or for any escrow in which it held, holds, or may hold, any
dividends or distributions from Trans-Resources), representatives, officers, directors, advisors,
employees, general partners, limited partners, shareholders, members, subsidiaries and affiliates,
and each of their respective predecessors, successors, heirs, executors, administrators and assigns
(collectively, the "Trump Group Released Parties"), from any and all claims, counterclaims,
demands, proceedings, actions, causes of action, orders, obligations, damages, debts, costs,
expenses and other liabilities whatsoever and however arising, whether known or unknown, past,
present or future, suspected or unsuspected, contingent or actual, both at law and in equity,
including without limitation, claims for fraud or fraud in the inducement (collectively, "Claims"),
which such AG Group Releasing Party now has, has ever had or may hereafter claim to have
against any Trump Group Released Party or its, his or her assets, liabilities or operations from
the beginning of the world through the Effective Date (individually, an "AG Group Released
Claim" and collectively, the "AG Group Released Claims"); and (ii) agrees not to assert, institute
or prosecute, or encourage, solicit or cooperate with any other person or entity in asserting,
instituting or prosecuting, any proceeding against any of the Trump Group Released Parties in
any jurisdiction (domestic or foreign, including, without limitation, the State of Israel) with
respect to any AG Group Released Claim or any other Claim relating in any way, directly or
indirectly, to Trans-Resources or any of its direct or indirect subsidiaries, the ownership or
acquisition of Trans-Resources shares (including any dividends or distributions relating thereto
or any escrow in which such dividends or distributions may currently be or in the past have been

held), the Litigation, the Orly Trust Action, control of Trans-Resources or any of its direct or

i
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 80 of 113

indirect subsidiaries, the business or operations of Trans-Resources or any of its direct or indirect
subsidiaries, or arising out of this Agreement including, without limitation, the negotiation and
execution of this Agreement or the AG Group Releases provided hereunder; provided, however,
that this AG Group Release shall not apply to any Claims (x) seeking equitable relief to enforce
the terms of this Agreement or claims seeking payment of the Notes or any indemnification
payments required to be paid hereunder, (y) relating solely to events that transpired in their
entirety subsequent to the Effective Date and that could not, under any circumstances, have
possibly been pursued prior to the Effective Date whether or not then known, and (z) between
any of the AG Group Releasing Parties and TPR, and/or any other member of the Sagi Group.

If an AG Releasing Party brings an AG Group Released Claim or other Claim in
violation of the immediately preceding paragraph, the AG Group, jointly and severally, agrees to
indemnify the Trump Group for any and all settlements, judgments, costs and fees, including
legal fees and disbursements of counsel chosen by the Trump Group, incurred in working on,
preparing for or defending such claim ("AG Group Release Amounts"). With respect to each
AG Group Release Amount, until such time as such AG Group Release Amount has been paid
over to the Trump Group, the members of the AG Group shall remain jointly and severally liable
for such AG Group Release Amount, and the Trump Group may at its option pursue all legal
remedies available to it and/or withhold an amount equal to such unreimbursed AG Group
Release Amount from any payments to be made by Trans-Resources pursuant to the Notes. For
purposes of the removal of all doubt, it is the parties’ intention that no claims shall be brought or

pursued by any member of the AG Group against any member of the Trump Group for any

12
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 81 of 113

reason whatsoever (other than claims permitted under clause (x), (y) and (z) of the immediately
preceding paragraph).

(b) The Trump Group Release. Effective on the Effective Date, each
of the members of the Trump Group, for itself or himself, and in all capacities, and on behalf of
its (and its respective affiliates' and direct and indirect subsidiaries’), or his respective agents,
representatives, officers, directors, advisors, employees, general partners, limited partners,
shareholders, members, subsidiaries and affiliates, and each of their respective predecessors,
successors, heirs, executors, administrators and assigns, and any other persons or entities acting
in concert with any of them (individually, a "Trump Group Releasing Party" and collectively, the
"Trump Group Releasing Parties"): (i) fully, finally, irrevocably and unconditionally waives,
releases and discharges each of the members of the AG Group and its (and its respective past and
present affiliates’ and direct and indirect subsidiaries’), his or her respective past and present
agents, representatives, officers, directors, advisors, employees, general partners, limited partners,
shareholders, members, subsidiaries and affiliates, and each of their respective predecessors,
successors, heirs, executors, administrators and assigns (collectively, the "AG Group Released
Parties"), from any and all claims, counterclaims, demands, proceedings, actions, causes of
action, orders, obligations, damages, debts, costs, expenses and other liabilities whatsoever and
however arising, whether known or unknown, past, present or future, suspected or unsuspected,
contingent or actual, both at law and in equity including, without limitation, claims for fraud or
fraud in inducement, ("Claims"), which such Trump Group Releasing Party now has, has ever
had or may hereafter claim to have against any AG Group Released Party or its, his or her assets,

liabilities or operations from the beginning of the world through the Effective Date (individually,

13
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 82 of 113

a "Trump Group Released Claim” and collectively, the "Trump Group Released Claims"); and (ii)
agrees not to assert, institute or prosecute, or encourage, solicit or cooperate with any other
person or entity in asserting, instituting or prosecuting, any proceeding against any member of

the AG Group Released Parties with respect to any Trump Group Released Claim or any other
Claim relating in any way, directly or indirectly, to Trans-Resources or any of its direct or
indirect subsidiaries, the ownership or acquisition of Trans-Resources shares, control of Trans-
Resources or any of its direct or indirect subsidiaries, the business or operations of Trans-
Resources or any of its direct or indirect subsidiaries, or the negotiation and execution of this

Agreement or the Trump Group Releases provided hereunder; provided, however, that this

 

Trump Group Release shall not apply to any Claims (x) seeking equitable relief to enforce the
terms of this Agreement or claims seeking payment of any indemnification payments required to
be paid hereunder, (y) relating solely to events that transpired in their entirety subsequent to the
Effective Date and that could not, under any circumstances, have possibly been pursued prior to
the Effective Date whether or not then known, and (z) between any of the Trump Group
Releasing Parties and Avi Pelossof, William Dowd (unless and until the exchange of mutual
general releases between the Trump Group and William Dowd referred to above) and/or TPR.
If a Trump Group Releasing Party brings a Trump Group Released Claim or other Claim
in violation of the immediately preceding paragraph, the Trump Group, jointly and severally,
agrees to indemnify the AG Group for any and all settlements, judgments, costs and fees,
including legal fees and disbursements of counsel chosen by the AG Group, incurred in working
on, preparing for or defending such claim ("Trump Group Release Amounts"). With respect to

each Trump Group Release Amount, until such time as such Trump Group Release Amount has

14
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 83 of 113

been paid over to the AG Group, the members of the Trump Group shall remain jointly and
severally liable for such Trump Group Release Amount, and the AG Group may at its option
pursue all legal remedies available to it. For purposes of the removal of all doubt, it is the parties
intention that no claims shall be brought or pursued by any member of the Trump Group against
any member of the AG Group for any reason whatsoever (other than claims permitted under
clause (x), (y) and (z) of the immediately preceding paragraph).

7. Discovery Obligations. Effective on the Effective Date (defined
below), to the extent that a member of the AG Group or the Orly Genger 1993 Trust seeks
discovery or testimony from any member of the Trump Group, or if any member of the Trump
Group is subpoenaed by any party to an action in which any member of the AG Group or the
Orly Genger 1993 Trust is a party, each of the members of the AG Group, jointly and severally,
agrees that to the extent indemnities of the Trump Group provided for elsewhere in this
Agreement do not apply, they shall indemnify the Trump Group for any and all costs and fees,
including reasonable legal fees and disbursements of counsel to be chosen by the Trump Group

. (it being understood that for the purposes of this Discovery Obligation indemnity only, the
indemnification for legal fees shall be limited to $750 per hour of legal services), incurred in
working on, preparing for or defending such claim, it being agreed that the Trump Group will
cooperate with the AG Group in all reasonable respects to cause the amount of such costs and
fees, including its attorneys’ fees and disbursements to be minimized ("Discovery Costs"), With
respect to each Discovery Cost, until such time as such Discovery Cost has been paid over to the
Trump Group, the members of the AG Group shall remain jointly and severally liable for such

Discovery Cost, and the Trump Group may at its option pursue all legal remedies available to it

15
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 84 of 113

and/or withhold an amount equal to such unreimbursed Discovery Cost from any payments to be
made by Trans-Resources pursuant to the Notes.

8, Cooperation.
(a) | Each member of the AG Group shall take all actions necessary or desirable, as promptly
as practicable and as may be requested by the Trump Group from time to time including, without
limitation, testifying in the Orly Trust Action, to (i) effectuate the release of the AG Group
Released Claims and to prevent or preclude any other person or entity from asserting, instituting
or prosecuting, or encouraging, soliciting or cooperating with any other person or entity in
asserting, instituting or prosecuting, any proceeding or claims against any of the Trump Group
Released Parties with respect to any AG Group Released Claim or any other Claim relating in
any way, directly or indirectly, to Trans-Resources or any of its direct or indirect subsidiaries, the
ownership or acquisition of Trans-Resources shares, the control of Trans-Resources or any of its
direct or indirect subsidiaries, records and documents (including but not limited to electronic
files) in the possession, custody or control of Trans-Resources or any of its direct or indirect
subsidiaries or the business or operations of Trans-Resources or any of its direct or indirect
subsidiaries brought by any party without regard to whether such party is a signatory hereto and
(ii} cause the Orly Genger 1993 Trust to release any and all claims against the Trump Group
Released Parties, including, without limitation, any claims pending in the Orly Trust Action.

(b) Asacondition to any settlement that any member of the AG Group shall enter
into with any member of the Sagi Group, the AG Group parties to such settlement shall cause
each Sagi Group party to such settlement to (i) dismiss with prejudice all pending claims, cross-

claims and counter claims against any of the Trump Group Released Parties (as defined below)

16
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 85 of 113

and to provide the Sagi Group Release, and (ii) if the Orly Genger 1993 Trust is a party to such
settlement, cause it to agree in writing to become an AG Group member for purposes of
providing the indemnity contained in Paragraph 5. Likewise, as a condition to any agreement by
the AG Group to a replacement trustee for the Orly Genger 1993 Trust, the AG Group shall use
its best efforts to cause such trustee to agree in writing on behalf of the Orly Genger 1993 Trust
that it shall be a member of the AG Group for purposes of providing the indemnity contained in
Paragraph 5.

(c) Each member of the AG Group covenants that for so long as the indemnity
contained in Paragraph 5 remains in effect, he, she or it shall not contribute or deposit any
amounts, or permit to be contributed or deposited any amounts (including, without limitation,
any payments made under Paragraphs 2 and 3), to or with the Orly Genger 1993 Trust or to any
other trust or entity that any of them directly or indirectly controls or is or was established at
their direction, or that is or was established or exists for any of their direct or indirect benefit,
unless such trust or entity has agreed in writing to being a member of the AG Group for purposes
of providing the indemnity contained in Paragraph 5. The foregoing shall not restrict members
of the AG Group from investing in or with such entities provided that that such investment may
be liquidated, without restriction, by such member of the AG Group from time to time as may be
necessary to comply with the terms of the indemnity contained in Paragraph 5.

(d) | The AG Group covenants that, subject to any confidentiality orders of any court
or other restrictions imposed by law (i) with respect to any court filing made or received by it
concerning the Orly Genger 1993 Trust, it shall contemporaneously provide a copy thereof to the

Trump Group, and (ii) contemporaneously with its becoming aware of any changes or

17
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 86 of 113

contemplated material changes to the Orly Genger 1993 Trust including, without limitation, the
resignation of its trustee and/or the appointment of a replacement trustee, it shall provide written

notice thereof to the Trump Group.

9. Confidentiality. The Parties and their counsel shall not disclose the
terms of this Agreement, except if, upon written advice of counsel, it is required to do so by law.
Notwithstanding the foregoing, disclosure may be made by the Parties: (i) to their respective
accountants, financial advisors or attorneys (collectively, “Advisors”) as required to obtain tax or
legal advice, it being agreed that each Party shall apprise its Advisors of the obligation to
maintain such confidentiality and that each Party shall be accountable for any breach of this
provision by its respective Advisors, and (ii) notwithstanding anything to the contrary in this
Agreement, the Parties may disclose the terms of this Agreement if necessary in any action to
enforce this Agreement or as may be required to respond to a valid subpoena, court order or
other legal process. Each Party agrees that he, she or it will promptly give notice of any attempt
to compel disclosure of the terms of this Agreement to each of the other Parties, at least five (5)

days before compliance is required.

10. Third Party Beneficiaries. This Agreement shall have no third party
beneficiaries except for those persons and entities that are not Parties hereto but are covered by
the releases set forth in Paragraph 6 above, who may enforce those releases.

11, Binding Effect
This Agreement shall be binding upon and inure to the benefit of each of the Parties hereto and
(where applicable) their respective current and former agents, representatives, officers, directors,

advisors, employees, general partners, limited partners, shareholders, members, subsidiaries and
18
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 87 of 113

affiliates, and each of their respective predecessors, successors, heirs, executors, administrators
and assigns.
12. Representations and Warranties.

(a) Each Party represents that it, he or she is authorized to enter into
this Agreement and to grant the rights granted by it, him or her in this Agreement. Each Party
further represents that, to the extent any non-party consents are required for the performance of
any of its, his or her obligations under this Agreement (including, without limitation, with any
entity controlled by any Party, including any of its partners or equity holders), it, he or she has
obtained such consents.

(b) Each Party has the benefit of the advice of counsel chosen and
employed by it, him or her concerning this Agreement.

(c) Each Party is the sole owner and holder of the Claims it is releasing
under this Agreement, and represents that none of the Claims released herein have been assigned,
pledged, encumbered, or otherwise transferred in whole or in part, to any other person or entity.

(d) Each member of the AG Group represents that he, she or it is
knowledgeable, sophisticated and experienced in business, financial and other matters relevant to
his, her or its entry into this Agreement and the transactions contemplated hereby, and has
engaged advisors, experienced in the matters contemplated by this Agreement. Each member of
the AG Group has undertaken such investigation and has been provided with and has evaluated
such documents and information as he, she or it has deemed necessary to enable him, her or it to
make an informed decision with respect to the execution, delivery and performance of this

Agreement and the transactions contemplated hereby. Each member of the AG Group is

19
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 88 of 113

consummating the transactions contemplated hereby without reliance upon any express or
implied representations or warranties of any nature, whether in writing, orally or otherwise, made
by or on behalf of or imputed to any of the Trump Group Released Parties, except as expressly
set forth in this Agreement, and no member of the AG Group shall make any Claim with respect
thereto. Each member of the AG Group acknowledges that he, she or it is taking full
responsibility for making his, her or its own evaluation of the adequacy and accuracy of all
documents or information that may have been furnished to him, her or it, and that no member of
the AG Group shall have any Claim against any of the Trump Group Released Parties with
respect thereto, including for Claims relating to the accuracy or completeness of the information
that may have been furnished to him her or it. Each member of the AG Group acknowledges and
understands that each member of the Trump Group Released Parties expressly disclaims any and
all liability that may be based on any of the documents and information that may have been
furnished to any member of the AG Group and all liability based on such documents or
information or errors therein or omissions therefrom. Accordingly, each member of the AG
Group acknowledges that none of the Trump Group Released Parties has made any
representation or warranty with respect to (i) any historical information, financial or otherwise,
including without limitation results of operations (or any component thereof), cash flows, or
financial condition (or any component thereof), of Trans-Resources and/or any of its subsidiaries,
(ii) any valuations or projections or estimates of future revenues, future results of operations (or
any component thereof), future cash flows or future financial condition (or any component
thereof) of Trans-Resources and/or any of its subsidiaries or the future business and operations of

Trans-Resources and/or any of its subsidiaries, (iii) any Claims any member of the AG Group

20
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 89 of 113

may have against any of the Trump Group Released Parties or (iv) any other information or
documents that may have been made available to any member of the AG Group or their
respective counsel, accountants or advisors with respect to any of the Trump Group Released
Parties any of their respective businesses, assets, liabilities or operations, except as expressly set
forth in this Agreement. In addition to the foregoing, each member of the AG Group
acknowledges that his, her or its entry into this Agreement and the transactions contemplated
hereby is based solely on his, her or its respective assessment and valuation of all Claims that he,
she or it may have against any of the Trump Group Released Parties and the likelihood of
success of such Claims in a court of competent jurisdiction. Each member of the AG Group
acknowledges that the consideration to be received by the AG Group pursuant to this Agreement
constitutes full and fair consideration for the release of all Claims contemplated hereunder.

(e) Each member of the Trump Group represents that he, she or it is knowledgeable,
sophisticated and experienced in business, financial and other matters relevant to his, her or its |
entry into this Agreement and the transactions contemplated hereby, and has engaged advisors,
experienced in the matters contemplated by this Agreement. Each member of the Trump Group
has undertaken such investigation and has been provided with and has evaluated such documents
and information as he, she or it has deemed necessary to enable him, her or it to make an
informed decision with respect to the execution, delivery and performance of this Agreement and
the transactions contemplated hereby. Each member of the Trump Group is consummating the
transactions contemplated hereby without reliance upon any express or implied representations
or warranties of any nature, whether in writing, orally or otherwise, made by or on behalf of or

imputed to any of the AG Group Released Parties, except as expressly set forth in this

21
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 90 of 113

Agreement, and no member of the Trump Group shall make any Claim with respect

thereto. Each member of the Trump Group acknowledges that he, she or it is taking full
responsibility for making his, her or its own evaluation of the adequacy and accuracy of all
information that may have been furnished to him, her or it, and that no member of the Trump
Group shall have any Claim against any of the AG Group Released Parties with respect thereto,
including for Claims relating to the accuracy or completeness of the information that may have
been furnished to him her or it. Each member of the Trump Group acknowledges and
understands that each member of the AG Group Released Parties expressly disclaims any and all
liability that may be based on any of the documents and information that may have been
furnished to any member of the Trump Group and all liability based on such documents or
information or errors therein or omissions therefrom. Accordingly, each member of the Trump
Group acknowledges that none of the AG Group Released Parties has made any representation or
warranty with respect to (i) any historical information, financial or otherwise, including without
limitation results of operations (or any component thereof), cash flows, or financial condition (or
any component thereof), of Trans-Resources and/or any of its subsidiaries, (ii) any valuations or
projections or estimates of future revenues, future results of operations (or any component
thereof), future cash flows or future financial condition (or any component thereof) of Trans-
Resources and/or any of its subsidiaries or the future business and operations of Trans-Resources
and/or any of its subsidiaries, (iii) any claims any member of the Trump Group may have against
any of the AG Group Released Parties or (iv) any other information or documents that may have
been made available to any member of the Trump Group or their respective counsel, accountants

or advisors with respect to any of the AG Group Released Parties any of their respective

22
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 91 of 113

businesses, assets, liabilities or operations, except as expressly set forth in this Agreement. In
addition to the foregoing, each member of the Trump Group acknowledges that his, her or its
entry into this Agreement and the transactions contemplated hereby is based solely on his, her or
its respective assessment and valuation of all Claims that he, she or it may have against any of
the AG Group Released Parties and the likelihood of success of such Claims in a court of
competent jurisdiction. Each member of the Trump Group acknowledges that the consideration
to be received by the Trump Group pursuant to this Agreement constitutes full and fair
consideration for the release of all claims contemplated hereunder.

13. Attorneys' Fees. The Parties agree to be responsible for their own attorneys' fees and
costs incurred in connection with this Agreement and negotiations related to and preparation of
this Agreement and not to seek from each other reimbursement of any such costs, expenses or
attorneys’ fees.

14. Governing Law.

This Agreement, and all disputes arising under this Agreement or related thereto, shall be
governed by, construed and interpreted in accordance with the laws of the State of Delaware,
applicable to instruments made, delivered and performed entirely in such state, without regard to
the choice of law provisions thereof.

15. Arbitration. UNLESS THIS AGREEMENT SPECIFICALLY PROVIDES FOR
ANOTHER TYPE OF DISPUTE RESOLUTION WITH RESPECT TO A PARTICULAR
KIND OF DISPUTE, ANY AND ALL CONTROVERSIES AND CLAIMS ARISING OUT OF
OR RELATING TO THIS AGREEMENT, OR THE BREACH, TERMINATION OR

VALIDITY THEREOF, SHALL BE EXCLUSIVELY SETTLED BY FINAL AND BINDING

23
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 92 of 113

ARBITRATION IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN THIS
SECTION.

(a) The arbitration shall be conducted in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (“AAA”) then in effect (the “Rules”),
except as set forth herein. Any member of the Trump Group on behalf of the Trump Group, on
the one hand, and any member of the AG Group on behalf of the AG Group, on the other hand,
may demand arbitration by giving the other written notice to such effect in accordance with the

Rules.

(b) — The arbitration will be held before one neutral arbitrator. Within thirty (30)
days after the other Party’s receipt of the demand for arbitration, the Party seeking arbitration
will invite the other Party to join it in approaching the following list of individuals about serving
as arbitrator and will approach such individuals with such other Party (if its invitation is. accepted)
or without such other Party (if its invitation is rejected or not responded to within five (5)
business days): The Honorable William B. Chandler III, David A. Jenkins, Esq., Stephen E.
Jenkins, Esq., Robert J. Katzenstein, Esq., and Andre G. Bouchard, Esq. If only one such
individual is available and willing, he shall serve as the arbitrator. If more than one such
individual is available and willing, the Parties will mutually determine which of those so
available and willing will serve as the arbitrator. If the Parties are unable to agree, the arbitrator
will be selected by the AAA from the foregoing list in accordance with the listing, striking and
ranking procedure in the Rules, with each Party being given a limited number of strikes, except
for cause. If none of the foregoing individuals is available, the arbitrator will be selected by the
AAA in accordance with the listing, striking and ranking procedure in the Rules, with each Party

24
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 93 of 113

being given a limited number of strikes, except for cause. Any arbitrator appointed by the AAA
shall be a retired judge that presided over a state or federal court located in Delaware or a
practicing attorney licensed in Delaware with no less than fifteen years of experience with large
commercial cases. Any such arbitration proceedings shall be and remain confidential. The place

of arbitration shall be in Manhattan, New York or elsewhere if otherwise agreed to.

(c) Discovery will be limited to the request for and production of documents,
directly related to the issues in dispute, limited depositions of limited duration, and
interrogatories. Interrogatories will be allowed only as follows: a Party may request the other
Party to identify by name, last known address and telephone number (i) all persons having
knowledge of facts relevant to the dispute and a brief description of that person’s knowledge, and
(ii) any experts who may be called as an expert witness, the subject matter about which the
expert is expected to testify, the mental impressions and opinions held by the expert and the facts
known by the expert. All issues concerning discovery upon which the parties cannot agree will

be submitted to the arbitrator for determination.

(d) Each of the Parties agrees that it will use commercially reasonable efforts
to join (and will allow the other party to join) any third party that the Parties have agreed is
indispensable to the arbitration. If any such third party does not agree to be joined, the

arbitration will proceed nonetheless.

(ec) The arbitrators are not empowered to award damages not permitted by the
terms of this Agreement and if so permitted, then not in excess of compensatory damages, except

with respect to indemnification obligations for punitive damages as provided hereunder, and

25
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 94 of 113

each Party irrevocably waives the right to recover punitive, exemplary or multiple damages with
respect to any dispute other than with respect to indemnification obligations for such punitive
damages as provided hereunder. The decision of, and award rendered by, the arbitrator will be
final and binding on the Parties, will be in writing and will include the findings of fact and

conclusions of law upon which it is based, if any.

(f) The Parties specifically acknowledge that this Agreement evidences a transaction
involving, affecting, affected by, and a part of, interstate commerce and that this agreement to
arbitrate is governed by and enforceable under the Federal Arbitration Act, 9 U.S.C. §§ 1 et seq.

(g) Except to the extent that any of the indemnification provisions contained herein
shall be applicable (i) the Parties shall each be responsible for their own costs and expenses
(including legal fees and disbursements) incurred in any arbitration, and (ii) the AG Group on the
one hand and the Trump Group on the other shal! each be responsible for 50% of the fees and
disbursements of the arbitrator and of any costs and expenses payable to the AAA.

(h) With respect to the enforcement, modification or vacating of any arbitration
award (it being reconfirmed hereby that the arbitration award shall itself be final and binding on
the Parties), the Parties submit to the exclusive jurisdiction of one or the other of (i) the United
Stated District Court of the Southern District of New York sitting in the Borough of Manhattan
in the City of New York and (ii) the Commercial Division of the New York State Supreme Court
sitting in the Borough of Manhattan in the City of New York.

16. Notice. Ifany Party is required to give notice to any other Party under this Agreement,
such notice shall be in writing and shall be deemed to have been duly given upon receipt of hand
delivery, one business day following its being sent to the recipient via Federal Express or another

26

716412-WILSROIA - MSW
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 95 of 113

nationally recognized over-night courier, or by e-mail with confirmation of receipt to the

following individuals or to such other address or person as such Parties may from time to time

specify by written notice given in the manner provided above:

If to the Trump Group:

With Copy to:

Mark S. Hirsch, Esq.

The Trump Group

41 Madison Avenue, Suite 4101
New York, NY 10010

Phone: (212) 838-1000

E-mail: mhirsch@trumpgroup.com

Thomas J. Allingham II, Esq.

Anthony W. Clark, Esq.

Douglas D. Herrmann, Esq.

Skadden, Arps, Slate, Meagher & Flom LLP
One Rodney Square

P.O. Box 636

Wilmington, DE 19899

Phone: (302) 651-3000

E-mail: thomas.allingham@skadden.com

27
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 96 of 113

If to Arie Genger:

With Copy to:

If to Orly Genger:

With Copy to:

E-mail: anthony.clark@skadden.com

E-mail: douglas.herrmann@skadden.com

Arie Genger
104 West 40" Street, 19" Floor
New York, NY 10018

E-mail: wachtel@wmilp.com

Stephen P. Lamb, Esq.
Paul Weiss
500 Delaware Avenue, Suite 200

Wilmington, DE 19889

Orly Genger
104 West 40" Street, 19" Floor

New York, NY 10018

E-mail: wachtel@wmllp.com
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 97 of 113

William Wachtel

Wachtel Masyr & Missry LLP
885 second ave.

New York, NY 10017

{]

If to Arnold Broser_or David Broser:

David Broser
104 West 40th, 19" FloorNew York, NY 10018

E-mail: wachtel@wmll.com

With Copy to:

William Wachtel
Wachtel Masyr & Missry LLP

885 second ave.
New York, NY 10017

29
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 98 of 113

17. Entire Agreement. This Agreement contains the entire agreement between the Parties
concerning the subject matter hereof. Neither this Agreement nor any of its terms or provisions
shall be binding on any Party until all the Parties hereto have signed. The Parties agree that all
drafts of this Agreement are strictly confidential and shall supplement and complement any
protection, which may attach to the exchange of confidential information in settlement
discussions, whether by common law or statute including, but not limited to, Federal Rule of
Evidence 408 and comparable state laws. Any and all prior discussions and agreements between
the Parties concerning the subject matter of this Agreement are merged into this Agreement
when signed. This Agreement may not be modified or amended, nor any of its provisions
waived, except by an instrument in writing signed by all Parties. No Party has made any
warranty or representation to the other Parties that is not set forth expressly herein. In entering
into this Agreement, no Party has relied on any statement or representation made by or on behalf
of any other Party, by or on behalf of any affiliate of such other Party, or by counsel for such
other Party that is not set forth expressly in this Agreement.

18. No Drafting Presumption. This Agreement shall be interpreted or construed without
any presumption that the provisions hereof should be strictly construed against the drafter, it
being agreed that the Parties and their respective counsel and other agents have fully and equally
participated in the preparation, negotiation, review and approval of all provisions of this
Agreement.

19. No Admissions. The Parties have executed this Agreement for the sole purpose of
settling and disposing of all Claims between them, and it is expressly understood and agreed that

no Party hereto admits any wrongdoing on its, his or her part by executing this Agreement.

30
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 99 of 113

20. Binding Effect. It is the intention of the parties to extinguish all AG Group Released
Claims and all Trump Group Released Claims and, consistent with such intention, each of the
Parties hereby waives any and all rights, to the extent permitted by law, to assert that the Release
provided by it in Paragraph 6 hereunder is unenforceable as to any claim whatsoever and for any
reason including, without limitation, any and all rights under section 1542 of the California Civil
Code, if applicable, or any other applicable similar law or principle of common law, which may
have the effect of limiting the Releases herein. Section 1542 of the California Civil Code
provides:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE
CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS

OR HER SETTLEMENT WITH THE DEBTOR.

21. Headings. The section headings contained in this Agreement are for reference purposes
only and shall not in any way effect or control the meaning or interpretation of this Agreement.
22. Execution in Counterparts and by PDF e-mail. This Agreement may be executed in
multiple counterparts and by fax or PDF e-mail, each of which, when so executed and delivered,
shall be an original, but such counterparts shall together constitute one and the same instrument
and agreement.

23. Effective Date. This Agreement shall be effective immediately upon execution and

delivery by all Parties hereto (the "Effective Date").

31
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 100 of 113

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly

executed as follows:

 

 

 

 

TR Investors, LLC Arie Genger

By: Soi Uz \
N77 7

Print: Date: @ ff [S (4

Title:

Date:

 

Glenclova Investment Co.

Orly Genger (in her individual capacity and
in her capacity as beneficiary of the

Orly Genger 1993 Trust)

 

Print:

 

Title:

 

Date:

 

Cea

a

Date: elistia

l

32
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 101 of 113

IN WITNESS WHEREOPF, the Parties have caused this Agreement to be duly

executed as follows:

 

TR Investors, LLC Arie Genger
By: a

/
Print Meals S, Hiasctt Date:

 

 

Title: Execew hee V PL Genera Cour)

Date: Tone le, 2018

 

Glenclova Investment Co. Orly Genger (in her individual capacity and

in her capacity as beneficiary of the

By: fal Pol. Orly Genger 1993 Trust)

Print: Mark S darcy

 

Title: Execcutr ve VEL Genavel Couns-ef

Date:

 

 

Date: Jung Ib, 20;3
Case 1:19-cv-09365-AKH

Document 1-35 Filed 10/09/19 Page 102 of 113

 

 

 

 

 

a,

 

 

 

 

New TR Equity I, LLC Arnold Broser

By: Lhd L Z ,

Print: Date: a MV. Lee

Title:

Date:

New TR Equity I], LLC David Broser

By: [ Do fo -
Print: Date: “/ b /i 3

Title:

Date:

 

33

 

ion
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 103 of 113

 

New TR Equity I, LLC Arnold Broser
By: Nik Moat.

y
Print: Ma aic SM Yrares Date:

 

 

Title: Ececvtue Ve Lberare | Gunel

Date: JJunt le, 201%

New TR Equity H, LLC David Broser
By: Pfu ib eatd

Print: Mare J. H rece Date:

 

 

Title: Ey cove ve [Gene ral Corse

Date: Jum /to / 2013

33
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 104 of 113

Trans-Resources, LLC

py Pifock Plan

Print, ante S.-H iavell

rie: ecco tve VP bene mul Counsel

Date: SJ vn I, 2013

34
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 105 of 113

Jules Trump

 

Co

Date: uf vl AO(S

 

Eddie Trump

 

Date:

 

Mark Hirsch

 

Date:

 

35
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 106 of 113

Jules Trump

 

Date:

 

Eddie Trump

 

TO a
Date: . June | a) CNY

 

Mark Hirsch

 

Date:

 

35
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 107 of 113

Jules Trump

 

Date:

 

Eddie Trump

 

Date:

 

Mark Hirsch
a
# v

Date: J ung [6 29/>

35
wae 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 108 of 113

EXHIBIT
en 6/16/13

Draft - Confidential
[FORM OF SUBORDINATED NOTE]

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD OR TRANSFERRED
WITHOUT COMPLIANCE WITH THE REGISTRATION OR QUALIFICATION PROVISIONS OF
APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR APPLICABLE EXEMPTIONS
THEREFROM.

TRANS-RESOURCES
SUBORDINATED NOTE
$7,500,000.00 June __, 2013

FOR VALUE RECEIVED, Trans-Resources, LLC a Delaware entity (the successor to
Trans-Resources, Inc. and referred to herein as the “Maker”), hereby promises to pay to the order
of [ ] (the “Payee”), the principal sum of Seven Million, Five-Hundred
Thousand Dollars ($7,500,000.00) pursuant to the terms and conditions of and at the times
provided in the Settlement Agreement (as defined below).

1. Notes. This Subordinated Note (this “Note”) is issued pursuant to, and is subject
to the terms and conditions of, the Settlement Agreement and Release, dated as of June __, 2013
by and among the AG Group and the Trump Group, as amended, restated, supplemented or
otherwise modified from time to time (the “Settlement Agreement”). Terms used herein and not
otherwise defined herein shall have the respective meanings ascribed thereto in the Settlement

Agreement.

2. No Interest. This Note will not accrue interest, pursuant to the terms of the
Settlement Agreement.

3. Maturity. Subject to the terms and conditions of the Settlement Agreement and

this Paragraph 3, this Note shall mature and be redeemed or satisfied in full by the Maker in one
installment, which shall be paid by the Maker no later than the __ anniversary of the Effective
Date (the "Maturity Date"). Notwithstanding the foregoing, the Maturity Date shall
automatically be extended until the earlier (the “Extended Maturity Date”) of (i) such time as all
pending claims, cross-claims and counter-claims brought by any of TPR, Sagi Genger, the Sagi
Genger 1993 Trust, the Orly Genger 1993 Trust (other than the Orly Trust Action), D&K
Limited Partnership, D&K GP LLC, Rochelle Fang, and/or David Parnes (collectively, the “Sagi.
Group”) against any member of the Trump Group have been dismissed with prejudice and the
statute of limitations shall have run with respect to any other potential claims of the Sagi Group
that might be the subject of the indemnification obligations provided for by Paragraph 5 of the
Settlement Agreement and (ii) such time as each member of the Sagi Group shall have provided
the Trump Group with a release of the Trump Group Released Parties and covenant not to sue in
form and substance that is the same as the AG Group Release and covenant not to sue contained
in Paragraph 6(a) of the Settlement Agreement. Subject to the foregoing, this Note shall become
immediately due and payable upon the occurrence of any transaction or series of transactions
which shall result in the Trump Group owning or controlling neither (i) a majority of the voting
stock of Trans-Resources or its successors or each of its two principal subsidiaries, Haifa
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 109 of 113

Chemicals, Ltd. and Na-Churs Plant Food Company or their successors, nor (ii) directly or
indirectly, a majority of the assets currently owned by Trans-Resources and its subsidiaries;
provided, however, that in such event, at the request of the Trump Group, the amounts then
payable on this Note shall be placed in escrow until the Maturity Date or until the Extended
Maturity Date (if applicable) under the provisions of an escrow agreement on reasonable terms to
be negotiated at such time in good faith between the Maker, the Payee and an escrow agent
selected by mutual consent of the Maker and the Payee (such consent, not to be unreasonably
withheld, conditioned or delayed), which shall provide for the release of funds from such escrow
to the Maker in satisfaction of any and all Indemnification Amounts, AG Group Release
Amounts and Discovery Costs owing to Maker, if any, and payment to the Payee of any amounts
remaining in escrow after payment to Maker of all Indemnification Amounts, AG Group Release
Amounts and Discovery Costs, if any, upon the Maturity Date hereunder or the Extended
Maturity Date (if applicable).

 

4. Optional Prepayments. The Maker may voluntarily prepay this Note prior to the
Maturity Date, in whole or in part, at any time, without premium or penalty.

5. Adjustment. In accordance with the terms of the Settlement Agreement, in the
event that at any time Indemnification Amounts, Discovery Costs, AG Group Release Amounts,
or other amounts due and payable by the AG Group to the Trump Group pursuant to the
Settlement Agreement (the "Costs") have not been paid to the Trump Group in accordance with
the terms of the Settlement Agreement, the Maker may, upon written notice to the Payee, set off
and apply as a credit against the amount due under this Note any and all due, unpaid and
outstanding Costs. The rights and remedies described herein are in addition to any other rights
and remedies the Parties may have under the Settlement Agreement or other applicable law.

6. Subordination. Pursuant to the terms of the Settlement Agreement, this Note is
unsecured and shall be fully subordinated to any obligation of Trans-Resources, including, but
not limited to, outstanding credit facilities, bonds, loans, tax obligations and payables.

7, Enforcement. The Maker hereby agrees to pay on demand all reasonable costs
and expenses, including without limitation attorneys’ fees and costs of collection, incurred or
paid by the Payee in enforcing this Note in accordance with the Settlement Agreement.

8. Amendments. No failure or delay on the part of the Maker or the Payee in
exercising any right, power, privilege or remedy shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power, privilege or remedy preclude any other or
further exercise thereof or the exercise of any other right, power, privilege or remedy. This Note
may not be amended and the provisions hereof may not be waived, except in accordance with the
terms of the Settlement Agreement.

9, Lost Notes, etc. If this Note is mutilated, destroyed, lost or stolen, upon receipt of
evidence satisfactory to the Maker of such loss, theft, destruction or mutilation of this Note and,
if requested in the case of any such loss, theft or destruction, upon delivery of an indemnity
agreement reasonably satisfactory to the Maker, or, in the case of any such mutilation, upon
surrender and cancellation of this Note, the Maker shall issue a new Note of like tenor and
amount, in lieu of this Note.

 

-2-

Error! Unknown document property name.
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 110 of 113

10. ASSIGNMENT. THIS NOTE, INCLUDING THE RESPECTIVE RIGHTS
AND OBLIGATIONS OF THE MAKER AND THE PAYEE PURSUANT THIS NOTE, MAY
NOT BE ASSIGNED, TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF BY
EITHER THE MAKER OR THE PAYEE WITHOUT THE PRIOR WRITTEN CONSENT OF
THE OTHER WHICH CONSENT MAY BE WITHHELD IN SUCH PARTY’S SOLE
DISCRETION.

ll. Binding Effect. The provisions of this Note shall be binding upon and inure to the
benefit of the parties hereto and their successors and assigns permitted hereby.

[signature page follows|

Error! Unknown document property name.
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 111 of 113

IN WITNESS WHEREOF, the Maker has caused this Subordinated Note to be duly
executed under seal on the date set forth above by a duly authorized representative of the Maker.

TRANS-RESOURCES, LLC

By:

 

Name:
Title:
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 112 of 113

EXHIBIT H
Case 1:19-cv-09365-AKH Document 1-35 Filed 10/09/19 Page 113 of 113

 

From: Michael P. Bowen

Sent: Tuesday, April 17, 2018 11:22 PM

To: ‘Judith Bachman’

Cc: Boyle, John; Dellaportas, John; Andrew R. Kurland; Mark Freyberg; flashlf@aol.com;
Mitchell D. Goldberg; Herrmann, Douglas D,; Eric D. Herschmann

Subject: RE: [Ext] Re: Surrogate's Court matters

Judith — | received in the mail today a copy of your amended petition. As | previously told you, we are not authorized to
accept service on behalf of Orly Genger. As you undoubtedly must know, this mailing is not proper service.

Michael P. Bowen

Kasowitz Benson Torres LLP
1633 Broadway

New York, New York 10019
Tel. (212) 506-1903

Fax. (212) 500-3403

MBowen@kasowitz.com
